Exhibit 10.4

DEVELOPMENT AND COMMERCIALIZATION AGREEMENT

This DEVELOPMENT AND COMMERCIALIZATION AGREEMENT (together with the schedules
and exhibits attached hereto, the “Agreement”) is entered into as of April 15,
2019 (the “Effective Date”) by and between PULMATRIX, INC., a Delaware
corporation with its principal place of business in 99 Hayden Avenue, Suite 390,
Lexington, Massachusetts 02421, United States of America (the “Company”), and
CIPLA TECHNOLOGIES, LLC, a Delaware limited liability company with its principal
place of business in 12220, El Camino Real, Ste 310, San Diego, 92130
California, United States of America (“Cipla”). Company and Cipla may each be
referred to as a “Party” or, collectively, as the “Parties.”

RECITALS

WHEREAS Company is a clinical stage biopharmaceutical company developing
innovative inhaled therapies to address serious pulmonary diseases using its
patented drug delivery platform, namely iSPERSE™ technology;

WHEREAS Company’s lead candidate is Pulmazole (PUR1900), an inhaled formulation
of the anti-fungal drug itraconazole, developed using iSPERSE technology, ready
for Phase II Clinical Studies (the “Product”) designed to treat allergic
bronchopulmonary aspergillosis (ABPA) in patients with asthma (the “Initial
Indication”);

WHEREAS Cipla is a global pharmaceutical company with well-known strengths in
the respiratory field that seeks to focus its U.S. operations on targeting
niche/orphan indications, particularly those with unmet needs that may be served
by modifying existing therapeutics through technological innovation; and

WHEREAS Company and Cipla desire to enter into an agreement for the worldwide
(“Territory”) Development and Commercialization (each defined below) of the
Product for the Initial Indication and other Pulmonary Indications (defined
below) for which the Product may be Developed and/or Commercialized in the
future, if any.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
promises, covenants and conditions contained in this Agreement, the receipt of
which is hereby acknowledged, the Parties agree as follows:

ARTICLE 1

DEFINITIONS

As used in this Agreement, the following terms, and any derivative forms of such
terms, have the respective meanings set forth below.

“Adverse Drug Experience” means any adverse event associated with the use of the
Product in humans, whether or not considered Product-related, including the
following: an adverse event occurring in the course of the use of the Product in
professional practice; an adverse event occurring from drug overdose whether
accidental or intentional; an adverse event occurring from drug abuse; an
adverse event occurring from drug withdrawal; and any failure of expected
pharmacological action.

 

1



--------------------------------------------------------------------------------

“Affiliate” means, with respect to a Party, any Person, corporation or other
entity which, directly or indirectly through one or more intermediaries,
controls, is controlled by or is under common control with such Party, as the
case may be. As used in this definition, “control” means (i) direct or indirect
beneficial ownership of more than fifty percent (50%) of the voting stock or
other ownership interest (whether directly or pursuant to any option, warrant,
or other similar arrangement) in a corporation or other entity; or
(ii) possession, direct or indirect, of the power to affirmatively direct the
management and policies of a person, corporation, or other entity, whether
through ownership of voting stock or other ownership interest or by contract
relating to voting rights or corporate governance.

“Agreement” has the meaning set forth in the Preamble.

“Alliance Manager” has the meaning set forth in Section 2.2.

“Allowable Expenses” means the Commercialization Costs that are incurred in
accordance with the Commercialization Plan approved by the JSC, without
duplication of any expenses included in Cost of Goods Sold or Capital
Expenditures.

“Applicable Law” means all applicable laws, statutes, rules, regulations,
including any applicable rules, regulations, guidelines, or other requirements
set forth by the Governmental Authorities with jurisdiction over the activities
performed under this Agreement that may be in effect from time to time.

“Assigned Assets” has the meaning set forth in Section 6.1.

“Assigned Patents” has the meaning set forth in Section 8.2(a).

“Breaching Party” has the meaning set forth in Section 12.2.

“Business Day” means any day other than a Saturday, Sunday, or day on which
commercial banks located in Boston, Massachusetts or San Diego, California are
authorized or required by Applicable Law to remain closed.

“Calendar Quarter” means each of the three-month periods ending on March 31,
June 30, September 30, and December 31 of any Calendar Year.

“Calendar Year” means the twelve-month period ending on March 31; provided,
however, that (a) the first Calendar Year of the Term will begin on the
Effective Date and end on March 31, 2020 and (b) the last Calendar Year of the
Term will end upon the expiration or termination of this Agreement.

“Capital Expenditure” means funds used by a Party to acquire or upgrade any
physical or intangible assets which are necessary for the Commercialization or
Development of the Product after the Effective Date, which has a useful life of
more than one year, without duplication of any costs or expenses included in
Costs of Goods Sold or Allowable Expenses.

“Change in Control” means the occurrence after the date hereof of any
(a) acquisition by an individual or legal entity or “group” (within the meaning
of Section 13 of the Securities Exchange Act of 1934, as amended) of effective
control (whether through legal or beneficial ownership of capital stock of the
Company, by contract or otherwise) of 50% or more of the voting securities of
the Company, (b) the Company merges into or consolidates with any other Third
Party, or any Third Party merges into or consolidates with the Company and,
after giving effect to such transaction, the stockholders of the Company
immediately prior to such transaction own less than 50% of the aggregate voting
power of the Company or the successor entity of such transaction, or (c) the
Company disposes of all or substantially all of its assets to a Third Party.

 

2



--------------------------------------------------------------------------------

“Cipla Damages” has the meaning set forth in Section 10.1.

“Cipla Disposition” has the meaning set forth in Section 6.5.

“Cipla Indemnitees” has the meaning set forth in Section 10.1.

“Cipla Notice Period” has the meaning set forth in Section 6.6.

“Claim” has the meaning set forth in Section 10.1.

“Clinical Studies” means any clinical study in humans that is designed to
generate data in support or maintenance of an IND or NDA (or other equivalent
Regulatory Filings or Regulatory Approvals) and any post-approval clinical study
in humans.

“Co-Development Phase” has the meaning set forth in Section 3.5.

“Commercially Reasonable Efforts” means reasonable and good faith efforts by a
Party to accomplish such objective as that Party would normally use to
accomplish a similar objective under similar circumstances, it being understood
and agreed that, with respect to the conduct of the Development or
Commercialization of the Product, such efforts must be substantially equivalent
to that level of efforts and resources commonly employed by similarly situated
pharmaceutical companies to perform any activity for a compound or product at a
similar stage of research, development, or commercialization, taking into
account measures of patent coverage, relative safety and efficacy, product
profile, the competitiveness of the marketplace, the proprietary position of
such product, the regulatory structure involved, the market potential of such
compound or product, industrial standard in manufacturing and supplying
pharmaceutical products, and other relevant factors, including comparative
technical, legal, scientific, and/or medical factors.

“Commercialize” or “Commercialization” means, with respect to the Product, the
conduct of any and all processes and activities to establish and maintain sales
for such Product (including with respect to reimbursement and patient access).
Such activities may include offering for sale, selling, Promoting, storing,
transporting, manufacturing, distributing, and importing such Product, in each
case with respect to the applicable Pulmonary Indication. “Commercialization”
does not include Development activities but does include any actions taken in
preparation for Commercialization, as well as the phase IV Clinical Studies to
be conducted and implemented by the Company, if so required by the Regulatory
Authorities in the respective countries in the Territory.

“Commercialization Cost” means those costs associated with the Commercialization
of the Product under this Agreement set forth in the Commercialization Plan
prepared by Cipla and approved by the JSC and shall include reasonable travel
expenses of the Parties in connection with meetings of the JSC or for other
travel necessary for the Commercialization.

 

3



--------------------------------------------------------------------------------

“Commercialization Plan” means a detailed written plan, detailed budget and/or
Commercialization Costs approved by the JSC for the Commercialization of the
Product, including pre-approval commercialization activities, in connection with
each approved Pulmonary Indication in the respective market, setting forth a
reasonably detailed description of anticipated Commercialization efforts,
objectives, and timelines, encompassing, among other things: launch date(s),
demographics and market dynamics, Promotion, projected milestones, resource
allocation requirements, sales and expense forecast, manufacturing plans,
compliance program(s), reimbursement, and patient access and, in any case,
consistent with the framework attached hereto as Exhibit I and as otherwise
supplemented by the JSC. For the sake of clarity, Commercialization Plan shall
also include post marketing surveillance study and/or phase IV clinical study,
if so required by the Regulatory Authorities in any country(ies) in the
Territory which shall be conducted and implemented by the Company and the cost
of such phase IV study shall be included in the Commercialization Costs and
shared equally by the Parties.

“Company Damages” has the meaning set forth in Section 10.2.

“Company Disposition” has the meaning set forth in Section 6.6.

“Company Indemnitees” has the meaning set forth in Section 10.2.

“Company Notice Period” has the meaning set forth in Section 6.5.

“Confidential Information” means any and all information of a confidential or
proprietary nature disclosed by one Party to the other Party under this
Agreement, in any form, including printed, written, oral, visual, graphic,
electronic, physical objects, or software, disclosed by either of the Parties
including written or unwritten materials relating to plans, strategies,
opportunities, marketing programs, technologies, inventions, trade secrets,
know-how, ideas or expressions thereof, methodologies, practices, procedures,
products, samples, product or service specifications, business plans and
methods, pricing service fees and charges, costs, vendor information, customer
information, supplier information, inventories, employees, facilities, financial
data, strategic partner and hiring information, and other business information,
including any work prepared by the receiving Party that includes information
disclosed by the disclosing Party. Even if information disclosed to the other
Party is not expressly designated as proprietary or Confidential Information, it
will not change the receiving Party’s obligation with respect to such
information so long as the information exchanged falls within the definition
contained herein or is the type of information a Party would treat as
Confidential Information of its own. Confidential Information will not be deemed
to be in the public domain merely because any part of the information is
embodied in general disclosures or because individual features, components, or
combinations thereof are now or may later become known to the public.
Furthermore, even if any portion of information provided by the disclosing party
falls within any one of the above exceptions, the remainder will continue to be
Confidential Information subject to the restrictions of this Agreement.

“Cost of Goods Sold” means the direct costs attributable to the production of
the Product, this includes the cost of the materials used for manufacturing,
direct labor costs, and directly attributable manufacturing overheads. If the
Product is manufactured by Affiliates of Cipla, costs will be included at an
arm’s length basis. If the Product is manufactured by third party CMO, cost of
goods sold will be at the purchase cost plus royalty (if any) payable. Cost of
goods sold will also include any other costs directly attributable to the
manufacturing of the Product. In any case, Cost of Goods Sold is without
duplication of any costs in included in Allowable Expenses or Capital
Expenditures.

 

4



--------------------------------------------------------------------------------

“Develop” or “Development” means all activities related to test method
development and stability testing, toxicology and/or toxicity studies,
formulation, process development, manufacturing scale-up, qualification and
validation, quality assurance/quality control, Clinical Studies, statistical
analysis and report writing, preparation and submission of Regulatory Filings,
regulatory affairs with respect to the foregoing and all other activities
required by a Regulatory Authority as a condition or in support of obtaining,
maintaining, or modifying a Regulatory Approval.

“Development Costs” means those costs associated with the Development of the
Product under this Agreement set forth in the Development Plan prepared by
Company and approved by the JSC, which shall include: (1) the Out-of-Pocket and
internal costs incurred by the Company and/or its Affiliates to the extent
attributable to, or reasonably allocable to, the Development of the Product for
any applicable Pulmonary Indication, including costs incurred for: (i) the
preparation for and conduct of Clinical Studies (but does not include any costs
incurred towards Pre-Clinical Studies and phase I Clinical Studies already
conducted by Company in respect of the Product); (ii) data collection, analysis,
and report writing; (iii) clinical laboratory work; (iv) regulatory activities
with direct relation to such studies, such as IND and NDA submissions, annual
reports, Adverse Drug Experience recording and reporting, and pre-submission
meetings or other regulatory correspondence, among others; (v) Capital
Expenditure incurred during Development and (vi) reasonable travel expenses of
the Parties in connection with meetings of the JSC or for other travel necessary
for the Development; and (2) the costs incurred by Cipla in connection with the
Development of the Product.

“Development Plan” means a detailed written development plan, detailed budget
and Development Costs approved by the JSC that describes all activities to be
conducted by the Company and its Affiliates or other designees in relation to
Development of the Product for Pulmonary Indications, including associated
timelines, priorities, and the applicable budget. “Development Plan” includes
the initial Development Plan, which is attached hereto as Exhibit II.

“Dispute” has the meaning set forth in Section 14.9.

“DRAA” has the meaning set forth in Section 14.9.

“Effective Date” has the meaning set forth in the Preamble.

“Excluded Assets” has the meaning set forth in Section 6.1.

“Fair Market Value” means the value in arm’s-length transactions, consistent
with the price that an asset would bring as the result of bona fide bargaining
between well-informed buyers and sellers who are not otherwise in a position to
generate business for the other party, or the compensation that would be
included in a service agreement as the result of bona fide bargaining between
well-informed parties to the agreement who are not otherwise in a position to
generate business for the other party, on the date of acquisition of the asset
or at the time of the service agreement.

“FD&C Act” means the federal Food, Drug, & Cosmetic Act, as amended.

“FDA” means the U.S. Food and Drug Administration.

 

5



--------------------------------------------------------------------------------

“Free Cash Flow” means, with respect to each Calendar Quarter, an amount equal
to Net Sales less Cost of Goods Sold less Allowable Expenses plus the amount of
any decrease in Working Capital compared to the previous Calendar Quarter or, as
applicable, less the amount of any increase in Working Capital compared to the
previous Calendar Quarter and less Capital Expenditures, in each case, with
respect to such Calendar Quarter.

“Fundamental Breaches” has the meaning set forth in Section 12.2.

“Good Clinical Practice” or “GCP” means all applicable Good Clinical Practice
standards for the design, conduct, performance, monitoring, auditing, recording,
analyses, and reporting of Clinical Studies, including, as applicable: (i) U.S.
Code of Federal Regulations (C.F.R.) Title 21, Parts 50 (Protection of Human
Subjects), 56 (Institutional Review Boards) and 312 (Investigational New Drug
Application), as may be amended from time to time, and (ii) the equivalent
Applicable Law in any relevant country, each as may be amended and applicable
from time to time and in each case, that provide for, among other things,
assurance that the clinical data and reported results are credible and accurate
and protect the rights, integrity, and confidentiality of trial subjects.

“Good Laboratory Practice” or “GLP” means the then-current standards for
laboratory activities for pharmaceuticals, as set forth in the FD&C Act and
applicable regulations promulgated thereunder, as amended from time to time, and
such standards of good laboratory practice as are required by the European Union
and other organizations and Regulatory Authorities in countries in which the
Product is intended to be sold.

“Good Manufacturing Practice” or “GMP” means all applicable Good Manufacturing
Practices, including, as applicable, (i) the principles detailed in the U.S.
Current Good Manufacturing Practices (21 C.F.R. Parts 210 and 211) and
(ii) equivalent Applicable Law in any relevant country or region having
jurisdiction over the Product or Manufacturing, each as may be amended and
applicable from time to time.

“Governmental Authority” means any federal, national, supranational, state,
provincial, or local government, or agency thereof. Governmental Authorities
include all Regulatory Authorities.

“Grant-Back License” has the meaning set forth in Section 6.2.

“IND” means an investigational new drug application, Pre-Clinical Studies
application, Pre-Clinical Studies data, Clinical Studies application, Clinical
Studies exemption, or similar application or submission for Regulatory Approval
to conduct human clinical investigations filed with, or submitted to, a
Regulatory Authority in accordance with the applicable regulatory requirements.

“Indemnified Party” has the meaning set forth in Section 10.3.

“Indemnifying Party” has the meaning set forth in Section 10.3.

“Indication” means the use of a given drug product for the diagnosis, treatment,
prevention, cure, or management of a specific human disease, disorder, illness,
condition, or symptom related thereto.

“Initial Development Funding” has the meaning set forth in Section 3.4.

 

6



--------------------------------------------------------------------------------

“Initial Indication” has the meaning set forth in the Preamble.

“Intellectual Property Rights” means certain rights in relation to the Assigned
Assets, including, but not limited to, Patents, Inventions, Confidential
Information, trade secrets, brand names, and copyrights.

“Intrinsic Defect” means an intrinsic problem or defect in the efficacy or
safety of the Product.

“Invention” shall mean and include any and all inventions and discoveries which
are, or may be, patentable or otherwise protectable under the patent or other
intellectual property laws of any country, which relate to the Product, and
which are conceived, discovered or reduced to practice during the continuance of
this Agreement.

“iSPERSE™” means the proprietary engineered dry powder delivery platform of the
Company, which seeks to improve therapeutic delivery to the lungs by maximizing
local concentrations and reducing systemic side effects to improve patient
outcomes.

“iSPERSE Inventions” has the meaning set forth in Section 8.1.

“Joint Steering Committee” or “JSC” has the meaning set forth in Section 3.1(a).

“NDA” or “New Drug Application” shall mean a new drug application filed with the
FDA pursuant to 21 C.F.R. §314, seeking permission to market the Product for a
Pulmonary Indication in interstate commerce in the United States.

“Net Sales” means with respect to the Product means, the gross amounts invoiced
for the sale of Product by Cipla for any Pulmonary Indication, or its
Affiliates, or licensees or sublicensees to independent, unrelated Third
Parties, including wholesalers, in bonafide arm’s-length transactions, in each
case after subtracting all applicable deductions to the extent specifically and
solely allocated to the Product and actually taken, paid, accrued, allowed,
included or allocated based on good faith estimates in calculating the Net Sales
with respect to the Product (and consistently applied as set forth below).

By way of example only, such deductions include, where applicable, but are not
limited to:

(i)    all discounts of any type or nature (such as retroactive price
reductions, cash discounts, volume discounts, promotional discounts,
chargebacks, allowances, rebates, returns and credits);

(ii)    all rejections, returns, credits, and returned goods allowances and
retroactive corrections;

(iii)    the costs of recalls, seizures or destruction of goods, whether
voluntarily or pursuant to a governmental request;

(iv)    redistribution center fees, information service agreement fees, and like
fees that are passed from wholesalers, retailers, distributors, and other
customers back to Cipla;

(v)    any failure-to-supply penalties that Cipla may incur from any Third Party
customer;

(vi)    credits or allowances actually granted upon prompt payment or claims,
bad debts and losses actually incurred as a result of actual write-offs of
uncollectible customer accounts;

 

7



--------------------------------------------------------------------------------

(vii)    commissions of sales agents or brokers;

(viii)    compulsory payments and cash rebates related to the sales of the
Product paid to a government authority (or agent thereof) pursuant to
governmental regulations by reason of any national or local health insurance
program, compensation program, or similar program (such as Medicaid and
Supplemental State Program rebates, Medicare Part D “Donut Hole” Coverage Gap
rebates and “Industry Fees” for brand drugs as required by the Patient
Protection and Affordable Care Act as amended by the Health Care Education
Affordability Reconciliation Act), to the extent allowed and taken;

(ix)    freight, shipping and insurance costs;

(x)    excise taxes. use taxes, sales taxes, value added taxes, goods and
services taxes, custom duties, and/or government charges imposed on the sales of
the Product;

(xi)    obsolescence, short-dated Product cost and associated destruction cost;

(xii)    any costs incurred in connection with, or arising out of, compliance
with the Generic Drug User Fee Act and/or the Prescription Drug User Fee Act
and/or any similar law in effect from time to time in any country;

(xiii)    the costs associated with any required risk evaluation and mitigation
strategies for the Product, if applicable; and

(xiv)    other specifically identifiable amounts that have been credited against
or deducted from Product’s gross sales and are substantially similar to those
credits and deductions listed above.

Net Sales shall exclude any samples of the Product transferred or disposed of at
no cost for promotional or educational purposes.

In the case of any sale or other disposal of a Product between or among Cipla
and its Affiliates for resale, Net Sales shall be calculated as above only on
the value charged or invoiced on the first arm’s-length sale thereafter to an
unrelated Third Party. In the case of any sale or other disposal for value, such
as barter or counter-trade, of any Product, or part thereof, other than in an
arm’s-length transaction exclusively for money, in addition to the inclusion of
any such cash consideration in the calculation of Net Sales, Net Sales shall be
calculated on the value of the non-cash consideration received or the fair
market price (if higher) of the Products in the country of the sale or disposal.
To the extent that any item deducted from gross amounts invoiced for the sale of
the Product to determine Net Sales is not permitted to be deducted under the
accounting requirements of any jurisdiction, then such amount (without
duplication) may be reflected in Allowable Expenses and vice versa.

At the end of every Calendar Quarter, the Parties shall carry out a true-up
reconciliation of all accrued payables during such Calendar Quarter versus
actuals for such Calendar Quarter and shall make any applicable adjustment to
Net Sales for such Calendar Quarter based on such true-up reconciliation.

“Non-Pulmonary Indications” means any Indication other than the Pulmonary
Indications.

“Notice” has the meaning set forth in Section 14.1.

 

8



--------------------------------------------------------------------------------

“NPI Transaction” has the meaning set forth in Section 6.4.

“Party” or “Parties” has the meaning set forth in the Preamble.

“Out-of-Pocket Costs” means amounts paid to Third-Party vendors, consultants,
suppliers, or contractors for services and/or materials provided directly in
connection with the performance of activities under the Development Plan and/or
the Commercialization Plan, to the extent such services or materials apply
directly to a Product.

“Patents” means those patents listed in Exhibit V and shall also mean and
include any new patents or patent applications, additions, extensions or
supplementary protection certificates which arise from Development under this
Agreement or otherwise covers the Product in connection with any Pulmonary
Indications.

“Person” means an individual, sole proprietorship, partnership, limited
partnership, limited liability partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture or other similar entity or organization, including a government or
political subdivision, department or agency of a government.

“Phase 2 ABPA Study” has the meaning set forth in Section 3.2(a).

“Practical Limitation” has the meaning set forth in Section 4.1(c).

“Pre-Clinical Studies” means in vitro and in vivo studies not in humans,
including those studies conducted in whole animals and other test systems,
designed to determine the toxicity, bioavailability, and pharmacokinetics of the
Product and whether the Product has a desired effect.

“Product” has the meaning set forth in the Recitals.

“Promotion” means with respect to the Product, any activities undertaken to
encourage sales or use of the Product, including, but not limited to, Product
detailing, product samples, drop-offs, coupons, discount cards, journal
advertising, direct mail programs, direct-to-consumer advertising, convention
exhibits and all other forms of marketing, advertising, public relations or
promotion or use of Promotional Materials.

“Promotional Materials” means all sales representative training materials and
all written, printed, graphic, electronic, audio or video matter, including,
without limitation, journal advertisements, sales visual aids, formulary
binders, reprints, direct mail, direct-to-consumer advertising, internet
postings and sites and broadcast advertisements intended for use or used by
either Party or its Affiliates or sublicensees in connection with any Promotion
of the Product.

“Pulmonary Indication(s)” means, in relation to the Product, any past, present
or future Indication for the treatment, prevention, and/or diagnosis of diseases
of the pulmonary system, including, without limitation, the following
conditions: Asthma, Cystic Fibrosis (CF), ABPA in patients with asthma and/or
CF, idiopathic pulmonary fibrosis (IPF), acute respiratory distress syndrome
(ARDS), chronic obstructive pulmonary disease (COPD), non CF bronchiectasis,
severe asthma with fungal sensitization (SAFS), aspergillus induced asthma,
hypersensitivity pneumonitis due to fungal infection, aspergilloma, invasive
pulmonary aspergillosis, any condition caused or exacerbated by fungal
infection/ presence in the lung and any other pulmonary condition treatable by
inhaled Itraconazole. For the sake of clarity, Pulmonary Indication does not
include conditions solely limited to the upper respiratory tract (nose and nasal
passages, paranasal sinuses, the pharynx, and the portion of the larynx above
the vocal folds (cords)).

 

9



--------------------------------------------------------------------------------

“Recall” has the meaning set forth in Section 4.4.

“Regulatory Approval” means the applicable approval(s) necessary to Develop or
Commercialize, as applicable, the Product in a given country or jurisdiction.

“Regulatory Authority” means the FDA, the Centers for Medicare and Medicaid
Services (CMS), the Office for Civil Rights (OCR), and any Governmental
Authority in the U.S. or another country or jurisdiction that serves a
regulatory role analogous to that of the FDA’s, CMS’s, or OCR’s in the U.S.

“Regulatory Filing” means any IND, NDA, or any other application, notification,
or submission made to or with the FDA or other Regulatory Authority, including
all data arising from Pre-Clinical Studies and Development, for Regulatory
Approval of a human pharmaceutical product, together with all amendments and
supplements to any of the foregoing.

“Regulatory Materials” means any regulatory notification, communication,
correspondence, Regulatory Filings, Regulatory Approvals and other filings made
to, received from, or otherwise conducted with a Regulatory Authority related to
Developing, manufacturing, obtaining marketing authorization, marketing,
selling, or otherwise Commercializing a pharmaceutical product in a particular
country or jurisdiction.

“ROFR” has the meaning set forth in Section 6.5.

“Rules” has the meaning set forth in Section 14.9.

“Senior Executives” has the meaning set forth in Section 2.1(g).

“Subcontractors” has the meaning set forth in Section 5.3.

“Term” has the meaning set forth in Section 12.1.

“Terminating Party” has the meaning set forth in Section 3.6(a).

“Territory” has the meaning set forth in the Recitals.

“Third Party” means any Person other than the Company, Cipla, or the respective
Affiliates of either Party.

“Trademark” means any word, name, symbol, color, designation or device, or any
combination thereof, whether registered or unregistered, including without
limitation any trademark, trade dress, service mark, service name, brand mark,
trade name, brand name, logo, or business symbol

“Upfront Payment” has the meaning set forth in Section 7.1.

“Working Capital” means working capital in respect of the Product in day-to-day
trading operations, calculated as the difference between the Product’s current
assets (such as accounts receivable, inventories of raw materials and finished
goods) and its current liabilities (such as accounts payable).

 

10



--------------------------------------------------------------------------------

ARTICLE 2

GOVERNANCE

 

2.1

Joint Steering Committee

 

  (a)

Establishment. Immediately following the execution of this Agreement, the
Parties shall establish a joint steering committee (“Joint Steering Committee”
or “JSC”) to direct the further Development and Commercialization activities,
including all budgetary activities in relation to the Product. The JSC will
oversee the performance of the Parties’ activities under this Agreement and
provide a forum for sharing advice, progress, and results relating to such
activities.

 

  (b)

Composition. The JSC will be comprised of four (4) persons representing Cipla
and four (4) persons representing the Company. The initial members of the JSC
shall be comprised of the individuals listed on Exhibit III.

 

  (c)

Meetings. The JSC will meet, in person, by teleconference, or by
video-conference, on a quarterly basis, or more or less often as unanimously
agreed by all eight JSC members, provided that the JSC meets in-person at least
once per Calendar Year. Either Party may call a JSC meeting when reasonably
necessary upon no less than five (5) Business Days’ Notice to all JSC members.
In-person meetings will be held at the Parties’ principal places of business on
an alternating basis, beginning with the Company’s principal place of business,
or at such other locations as unanimously agreed upon by the JSC. The first
in-person meeting will be not later than thirty (30) days after the Effective
Date or such other later date as mutually agreed by the Parties. Upon both
Parties’ prior joint consent, guests who are subject to written confidentiality
obligations commensurate in scope to the provisions in Article 11 may attend JSC
meetings as observers, without any voting rights. Each Party may replace its JSC
members with other of its employees from time to time upon written Notice to the
other Party, provided that such Notice is given at least five (5) Business Days
prior to the next JSC meeting. For the sake of clarity, Parties agree to ensure
that the JSC members for Development phase and Commercialization phase shall
have relevant expertise in the respective areas to effectively and qualitatively
perform their obligations under the Agreement.

 

  (d)

Chairperson; Secretary; Agenda; Minutes.

 

  (i)

A chairperson of the JSC shall be appointed each six (6) months, with the
Company appointing the initial chairperson. The Parties shall rotate the
chairperson for the JSC alternatively amongst the Parties every six (6) months
commencing from the Effective Date, unless that JSC unanimously determines that
it would be advisable for the then sitting chairperson to continue his or her
term as chairperson. The chairperson shall be responsible for (i) calling
meetings, (ii) appointing a secretary to prepare and issue minutes of each such
meeting within fifteen (15) days thereafter, and (iii) preparing and circulating
an agenda for the upcoming meeting along with the Notice of the Meeting;
provided that the chairperson shall include any additional agenda items proposed
by either Party no less than three (3) days prior to the next scheduled JSC
meeting. The chairperson shall not have any duties other than those specifically
enumerated herein. In addition, the chairperson shall have no special authority,
powers or voting rights beyond those held by other JSC members.

 

11



--------------------------------------------------------------------------------

  (ii)

The Secretary will be responsible for preparing and circulating minutes within
fifteen (15) days after each meeting of the JSC setting forth, among other
things, a description, in reasonable detail, of the discussions at the meeting
and a list of any actions, decisions, or determinations approved by the JSC. The
minutes of each JSC meeting will be finalized no later than thirty (30) days
after the date of the meeting to which the minutes pertain.

 

  (e)

Duties. In addition to other duties assigned to the JSC elsewhere in this
Agreement, the JSC will:

 

  (i)

Review and approve budget for Development and the Development Costs required to
be reimbursed to the Company pursuant to Section 3.4, not later than thirty
(30) days after its receipt thereof.

 

  (ii)

Review and approve the Development Plan developed by the Company submitted to
the JSC pursuant to Section 3.1 not later than thirty (30) days after its
receipt thereof.

 

  (iii)

Review and approve the Commercialization Plan developed by Cipla for each
jurisdiction in which the Product has Regulatory Approval for a Pulmonary
Indication not later than thirty (30) days after its receipt thereof.

 

  (iv)

Work collaboratively to make adjustments to the Development Plan, budget and/or
Development Costs and costs incurred by Cipla for Development of the Product, as
well as to the Commercialization Plan as required on an annual basis and six
(6) months in advance of each Calendar Year. JSC approved increase or decrease
in the Development Costs and/or Commercialization Costs shall also be equally
borne by the Parties on actuals.

 

  (v)

Review the overall progress of the Parties’ collaborative efforts under this
Agreement and monitor progress under, and compliance with, each Development Plan
and the Commercialization Plan.

 

  (vi)

Such other responsibilities as may be assigned to the JSC pursuant to this
Agreement or as may be mutually agreed upon by the Parties from time to time,
provided, however that the JSC shall not have the power to amend or modify this
Agreement.

 

  (f)

Decision-Making; Limitations. Except as expressly stated otherwise herein,
decisions of the JSC will be made by unanimous vote or written consent, with
each Party having one collective vote in all decisions. The presence, whether
in-person or via teleconference or videoconference, of at least one (1) JSC
member representing each Party will constitute a quorum for decisions to be made
at a given meeting. The JSC will have only such powers as are specifically
delegated to it in this Agreement, and such powers will be subject to the terms
and conditions set forth herein. Amendments or changes to this Agreement will be
valid and binding only upon mutual written agreement of the Parties in
accordance with Section 14.17 and the JSC will have no authority to amend,
change, or modify the terms and conditions of this Agreement. The JSC will use
Commercially Reasonable Efforts to resolve the matters within its roles and
functions or otherwise referred to it.

 

12



--------------------------------------------------------------------------------

  (g)

Deadlock. In case of a deadlock, the Parties will refer the dispute to Company’s
Chief Executive Officer and Cipla’s Specialty Head (“Senior Executives”), for
attempted resolution in good faith within thirty (30) days following Notice of
the dispute. If a dispute cannot be resolved by the Senior Executives, the JSC
will defer to either an agreed-upon binding arbitration process or panel of
expert review for final decision.

 

  (h)

Discontinuation. The JSC will disband upon the termination of this Agreement,
unless otherwise stipulated in another agreement as of this Agreement’s
termination date.

 

2.2

Alliance Managers. Promptly after the Effective Date, each Party will appoint an
individual to act as the alliance manager for such Party (each, an “Alliance
Manager”) (who may be a member of the JSC). Each Alliance Manager will
thereafter be permitted to attend meetings of the JSC as a nonvoting observer
(if not a member), subject to the confidentiality provisions of Article 11. The
Alliance Managers will be the primary point of contact for the Parties regarding
the activities contemplated by this Agreement and will facilitate communication
regarding all activities hereunder. The Alliance Managers will lead the
communications between the Parties and will be responsible for following-up on
decisions made by the JSC. The name and contact information for each Party’s
Alliance Manager, as well as any replacement(s) chosen by the Parties in their
sole discretion, from time to time, will be promptly provided to the other Party
in accordance with Section 14.1.

ARTICLE 3

DEVELOPMENT

 

3.1

Development Plan. All Development with respect to the Product for a Pulmonary
Indication will be conducted pursuant to a Development Plan prepared by the
Company and approved by the JSC in relation to the Product’s clinical
Development and Regulatory Approval. Such Development Plans shall be prepared
separately for each country in the Territory and will generally set forth, with
reasonable specificity and detail, the anticipated budget, Development Costs as
well as the development and operational plan, including without limitation,
research objectives, priorities, milestones, and personnel requirements, for the
Product’s Development and Regulatory Approval in relation to the applicable
Pulmonary Indication and corresponding country in the Territory. The Company
shall submit its Development Plan, which shall include a report of the
Development Costs incurred prior to the Effective Date, to the JSC within five
(5) days from the Effective Date, and the JSC shall review and approve such
Development Plan within five (5) days after receipt thereof. Development Plans
established under this Agreement (including the initial Development Plan) may be
amended or modified from time to time by the Company in writing, subject to the
review and approval of the JSC. Following JSC review and approval of the
Development Plan, the JSC shall review the implementation and execution of the

 

13



--------------------------------------------------------------------------------

  Development Plan on at least a quarterly basis; provided, that if the JSC
identifies any unexpected circumstance or material deviations from the
Development Plan, GCP and/or GLP, then the JSC shall promptly convene a special
meeting to review the causes for such variation and establish a plan for
remediation. By the June 30th following the date of the initial Development Plan
and each June 30th thereafter, the Company will prepare and present to the JSC
updated Development Plans on a country by country basis for the immediately
following Calendar Year (e.g., the Company will prepare and present to the JSC
the Calendar Year 2021 Development Plan by June 30, 2020). The JSC shall make a
determination from time to time regarding the particular jurisdictions in which
the Product will be Developed and then the Company shall prepare and present
Development Plans (including annually updated Development Plans) for such
jurisdiction within thirty (30) days of such determination.

 

3.2

Development Activities. The Company shall be primarily responsible for
implementing the Development of the Product in accordance with the Development
Plan, budget and Development Costs. The Parties acknowledge that the Development
Plan and the Development Costs in Exhibit I have been previously provided to
Cipla by the Company and mutually agreed by the Parties. The Company shall
conduct and shall be primarily responsible for implementing all activities
related to the Product’s Development for all Pulmonary Indications in accordance
with the Development Plan, budget, Development Costs and the terms of this
Agreement. Subject to the right of the JSC to review and approve the Company’s
Development Plan, the Company will have discretion over the Product’s
Development and all activities, arrangements, and other matters related to such
Development, provided, that the Company must adhere to the Development Plan
approved by the JSC and conduct all Development activities in compliance with
GCP and GLP. Any material deviation from the Development Plan shall be subject
to scrutiny and requires approval of the JSC. Any increase or material deviation
from the mutually agreed Development Plan and/or budget and/or Development Costs
shall be subject to pre-approval by JSC.

 

  (a)

Current Development Status. Prior to the Effective Date, the Company received
Notice from the FDA that it completed its review of the Company’s IND
application and that the Company could, accordingly, initiate the contemplated
Phase 2 Clinical Trial entitled, “A Randomized, Double-Blind, Multicenter,
Placebo-Controlled, Phase 2 Study to Evaluate the Safety, Tolerability, and
Pharmacokinetics of Itraconazole Administered as a Dry Powder for Inhalation
(PUR1900) in Adult Asthmatic Patients With Allergic Bronchopulmonary
Aspergillosis” (the “Phase 2 ABPA Study”).

 

  (b)

Continued Development. The Company shall conduct the Development activities for
which it is responsible in accordance with the applicable Development Plan. The
Company acknowledges that its technical and scientific personnel dedicated to
the Development program are critical to the continuity of the Development of the
Product. Accordingly, the Company shall ensure availability of such technical
and scientific capability and personnel throughout the Development program, who
are well versed with and able to perform Development activities in compliance
with GCP, GLP and GMP requirements.

 

14



--------------------------------------------------------------------------------

  (i)

The Company shall use Commercially Reasonable Efforts to complete the Phase 2
ABPA Study, as well as any additional Phase 2/2b, and/or Phase 3 Clinical
Studies that may be required for Regulatory Approval in accordance with the
Development Plan.

 

  (ii)

The Company shall provide to the JSC and Cipla reasonable progress and spending
updates on the status of Development activities under the Development Plan on a
quarterly basis, including summaries of data, actual and anticipated areas of
spending and expenses, the likely timeline for completion of such activities and
advancement of the Product to the next phase of Development, and such other
information as Cipla may reasonably request.

 

  (iii)

The Company will be responsible for submission of INDs, annual reports, and
other Regulatory Filings to the extent required to conduct the Development
activities, including any Clinical Studies in connection with the Product’s
Development for Pulmonary Indications, as described further in Section 4.1(a).

 

  (iv)

The Company has obtained, or will, obtain all applicable Regulatory Approvals
required to carry out the Development Plan, including any Clinical Studies
contemplated thereby.

 

3.3

Subcontracts. The Company may perform any of its Development activities under
this Agreement by delegating to an Affiliate or through one or more Third-Party
subcontractors or consultants with the prior approval of the JSC, provided that
with respect to each arrangement entered into on or after the Effective Date:
(i) The Company remains responsible for the work allocated to such Affiliates,
subcontractors, and/or consultants to the same extent as if it had done such
work itself; and (ii) the Affiliate or subcontractor (as the case may be)
undertakes, in writing, the obligations of confidentiality and non-use regarding
the Confidential Information that are substantially the same as those undertaken
by the Parties pursuant to Article 11. Without limiting the foregoing, each
Company-permitted subcontractor will be subject to the applicable terms and
conditions of this Agreement, and no agreement with any such subcontractor will
release the Company from any of its activities under this Agreement. The Parties
agree that PPD Development, L.P. is an approved subcontractor for the Phase 2
ABPA Study in the United States, United Kingdom, Poland, India and Australia and
does not require any approval from the JSC, provided however that the details of
the Development Plan, including the study budget or Development Costs, with
respect to conduct of Clinical Studies by PPD Development, L.P. shall be
reviewed and pre-approved by JSC.

 

3.4

Development Costs. The Company has, prior to the Effective Date, represented to
Cipla that it has Fifteen Million United States Dollars ($15,000,000.00)
unencumbered cash available in its bank account dedicated for the Development of
the Product in accordance with this Agreement and shall not be subject to any
earlier debt repayment condition. The Company represents that it shall not
create or permit its funding agencies or investors to create in respect of the
Development, Commercialization, Products, or Assigned Assets, any lien, or
charge, or encumbrance, or mortgage, existing or future, on the said dedicated
bank account. Within thirty (30) days after the Effective Date, the

 

15



--------------------------------------------------------------------------------

  Company shall deposit Twenty Four Million United States Dollars
($24,000,000.00) into the bank account dedicated to the Development of the
Product in accordance with this Agreement and which shall be used exclusively
for payment of Development Costs incurred under the Development Plan that has
been pre-approved by the JSC (the “Initial Development Funding”). The
Development Costs for the Development program forms an integral part of the
Development Plan as set out in Exhibit I. All JSC approved Development Costs
actually incurred in connection with the Company’s Development activities under
this Agreement, including all costs incurred by Cipla for the Development (as
set out separately in the Development Plan as Cipla’s costs in the Development
Plan), will be first paid from the Initial Development Funding, until all such
funding has been exhausted. The Company may reimburse itself for one-half of the
Development Costs incurred prior to the execution of this Agreement included in
Development Plan, subject to review and approval by the JSC, with the initial
Development Funding.

 

3.5

Co-Development Contributions.

 

  (a)

Cost Sharing. After the Initial Developing Funding is depleted (the
“Co-Development Phase”), the Company and Cipla will each be responsible for 50%
of Development Costs actually incurred. Expenses incurred by either Party To
ensure continuity of the Development program, the Company shall designate two of
its bank accounts, one to be used exclusively for Cipla’s Development
contributions and the other to be used exclusively for the Company’s Development
contributions. These accounts must be separately maintained with no commingling
of the contributed funds.

 

  (b)

Funding of Accounts. The Parties shall set aside and contribute equally the
funds needed for Development under this Agreement. The contributions of the
Parties shall be dedicated solely for Development under this Agreement and all
funds drawn down in accordance with the Development Costs set forth in the
Development Plan. All payments and expenses for the Development shall be
undertaken and monitored only through the specific bank accounts for
Development, in compliance with the Development Costs and Development Plan
pre-approved by the JSC. No payment of dividend or any other expenses for the
Development under this Agreement shall be permitted from the funds in these
dedicated bank accounts. Each Party will fund the respective account established
pursuant to Section 3.5(c) on a quarterly basis. Ten (10) days prior to the
first day of each calendar quarter, the Company shall deliver a notice to Cipla
indicating the Development Costs to be incurred by the Company during such
quarter in accordance with the Development Plan approved by the JSC. Within
fifteen (15) days of after delivery of such notice, each Party shall fund its
respective account established pursuant to Section 3.5(c) with an amount equal
to one-half of such Development Costs set forth in the notice.

 

  (c)

Insufficient Funds. To the extent that the funds in each account maintained
pursuant to Section 3.5(a) are, at any time, insufficient for any current
Development Costs, the Company may, at its option, pay for such Development
Costs from its other funds and, in such instance, Cipla will promptly reimburse
the Company for its share of such expenditure by the Company (provided, for
clarity,

 

16



--------------------------------------------------------------------------------

  that such Development Costs are set forth in the Development Plan and
pre-approved by the JSC). Any amounts for which Cipla is required to reimburse
the Company shall be a secured claim against Cipla. Parties agree that JSC will
decide the appropriate and optimal use of any excess funds arising from better
management of the Development Costs by the Parties vis-à-vis the budgeted
expenses.

 

  (d)

Cipla’s Lien; Rights of First Creditor. After the initial Development Fund is
completely depleted, Cipla shall contribute its share of Development Costs to a
separate dedicated bank account as stated in Section 3.5(a). In connection with
the said account designated for Cipla’s contributions to the Product’s
Development during the Co-Development Phase, Cipla will have a lien and the
rights of first creditor in case of default by the Company, and the Company
shall use Commercially Reasonable Efforts to ensure that Cipla’s lien and right
as first creditor is protected at all times. Cipla’s lien and right of first
creditor over funds is expressly limited to the bank account dedicated for its
funds and will, in no event, extend to or include the dedicated bank account
opened by the Company for the any other funds of the Company. Promptly following
the last business day of each calendar month, the Company shall provide Cipla
with written documentation demonstrating that the Development Costs have been
funded equally from both accounts and that both the funds withdrawn from each
dedicated bank account were used solely for the applicable Development
activities.

 

3.6

Circumstances Affecting Continuity of Development. If (i) the applicable
Regulatory Authority deems the data from one or more applicable Clinical Studies
do not meet anticipated safety or efficacy endpoints and/or there is failure in
Clinical Studies; (ii) a Regulatory Authority suggests additional Clinical
Studies that will have a significant financial impact on the total Development
Costs; (iii) there is change in market scenario or change in global research and
development scenario or an unforeseen competitive event or change in Applicable
Law, which causes commercial or technical unviability and has a material adverse
impact on the Development activities contemplated under the Development Plan, as
amended from time to time; or (iv) any change in Applicable Law results in a
materially adverse market environment for the Commercialization of the Product
which is not likely to abate within a period of twelve (12) calendar months:

 

  (a)

The JSC will evaluate the cause and effect of each scenario in (i), (ii), (iii)
and (iv) above and make a recommendation as to the most optimal option available
to the Parties, which may include, without limitation, repeating Clinical
Studies, abandoning the Development program, or discussing new ways to monetize
the Assigned Assets. Either Party may, without any binding obligation, elect to
follow, or decide against, the recommendation of the JSC. In any event, either
Party may elect to terminate (a “Terminating Party”) its obligation to fund
additional costs and expenses for the Development and/or Commercialization of
the Product.

 

  (b)

If the non-Terminating Party wishes to continue the Development of the Product,
it will have the right to purchase the rights of the Terminating Party in the
Product at Fair Market Value as may be determined by a qualified independent
Third Party expert acceptable to both Parties or based on external bid received
on the Product by a Third Party and continue with the Development program either
by itself or by partnering with any third party.

 

17



--------------------------------------------------------------------------------

  (c)

If both Parties decide to follow the recommendation of the JSC and, thereby,
abandon the Development program, the Parties shall make Commercially Reasonable
Efforts to monetize the Product and the Development program in connection with
the Pulmonary Indications. The Parties will equally share the proceeds. The
events described above will not be considered an event of default or breach
under this Agreement.

ARTICLE 4

REGULATORY MATTERS

 

4.1

Regulatory Filings.

 

  (a)

Company Responsibility. With respect to the Product in relation to the Pulmonary
Indications, the Company is responsible for all Regulatory Filings in the
Territory. For the avoidance of doubt, the Company’s responsibility for
Regulatory Filings, with respect to each country in which the Parties intend to
market the Product for Pulmonary Indications, is limited to Regulatory Filings
required between the commencement of Development activities and the date on
which the Product is approved by the applicable Regulatory Authority by way of
grant of Regulatory Approvals. Some of the specific Regulatory Filings for which
the Company is responsible include: INDs (which, as used here includes
applicable foreign equivalents), annual reports in connection with INDs, NDAs
(which, as used here includes applicable foreign equivalents), and any other
Regulatory Filings required under Applicable Law between the date on which the
IND became effective and the date on which the NDA was approved by the
applicable Regulatory Authority. To the extent that the Company is not required
by Applicable Law to submit an IND or NDA (or applicable foreign equivalents)
under Company’s name, or on Company’s behalf, Company will submit all Regulatory
Filings in the name, or on Cipla’s behalf. Cipla shall cooperate with the
Company and facilitate the Company’s efforts to the extent reasonably requested
by the Company. Parties acknowledge and agree that, to the extent permitted by
Applicable Law, the ownership of all Regulatory Approvals for the Product with
respect to Pulmonary Indications in each country in the Territory shall be
transferred to Cipla within thirty (30) days of grant of Regulatory Approval.
Company shall, as required by Applicable Law, file necessary documents and
applications for variation of title of the Regulatory Approvals in the name of
Cipla in each country in the Territory.

 

  (b)

Cipla Responsibility. With respect to the Product in relation to the Pulmonary
Indications, Cipla is responsible for all Regulatory Filings that relate to
Commercialization activities, subject to sharing of expenses equally by the
Parties. For the avoidance of doubt, Cipla’s responsibility for Regulatory
Filings, with respect to each country in which the Parties intend to market the
Product for Pulmonary Indications, begins immediately after the Product is
approved by the applicable Regulatory Authority. Some of the specific Regulatory
Filings for which Cipla is responsible include:

 

18



--------------------------------------------------------------------------------

  (i)

Advertising and Promotional Materials. Subject to the right of the JSC to review
and approve Cipla’s Commercialization Plan, Cipla will have discretion over the
Product’s Commercialization activities relating to developing, filing, and
making decisions about all Promotional Materials and associated Regulatory
Filings for the Product, after it is approved for marketing by the applicable
Regulatory Authority in each applicable country provided, that the Company must
adhere to the Commercialization Plan approved by the JSC. Specifically, Cipla
must submit a Form 2253 (or such other form as required by FDA) to the FDA for
all Promotional Materials that it seeks to disseminate in the U.S. (typically at
least thirty (30) days before dissemination or such other time period permitted
by Applicable Law). Additionally, in connection with each such Regulatory
Filing, Cipla shall provide the Company with complete copies of all
correspondence with the FDA regarding the applicable Promotional Materials not
later than ten (10) Business Days after receipt, for the sole purpose of
obtaining regulatory status of advertising and Promotional Materials, subject to
the Company complying with confidentiality obligations under Section 11 of the
Agreement. To the extent that the Product is approved for Pulmonary Indications
in other countries (i.e., other than the U.S.), Cipla will be responsible for
any Regulatory Filings that other Regulatory Authorities may impose in relation
to marketing, Promotions, and advertising;

 

  (ii)

Adverse Drug Experiences. Once the Product is approved by the applicable
Regulatory Authority, Cipla will have the responsibility for investigating,
recording, and reporting to each such Regulatory Authority all Adverse Drug
Experiences in relation to the Product in accordance with Applicable Law; and

 

  (iii)

Regulatory Requests. In addition to the Regulatory Filings referenced in (i) and
(ii) above, Cipla will also be responsible for any Regulatory Filings that may
be required to comply with Applicable Law or requested by the applicable
Regulatory Authority in relation to Promotional Materials and Adverse Drug
Experiences after the Product is approved for a Pulmonary Indication in the
applicable country in the Territory.

 

  (c)

Ownership. With respect to the Product in relation to the Pulmonary Indications,
all Regulatory Filings, Regulatory Materials and Regulatory Approvals,
advertising and Promotional Materials, including IND and NDA shall be Assigned
Assets, shall be fully and exclusively owned by Cipla. All Regulatory Filings
made by the Company shall reflect Cipla’s

 

19



--------------------------------------------------------------------------------

  ownership of the Assigned Assets. In the event the ownership of INDs (and
applicable foreign equivalents), in the opinion of a Party’s regulatory
consultants, would result in material delay or otherwise frustrate the execution
of the Development Plan (a “Practical Limitation”) the Company will maintain
such INDs (and applicable foreign equivalents) in trust for and on behalf of
Cipla, until the time that such Practical Limitation is no longer applicable.
Subject to the other terms of this Section 4.1(c), the Company shall file all
required applications and documents for recording the ownership of Cipla in
respect of such IND with the applicable Regulatory Authorities, as required.
Nothing contained herein shall limit or restrict the ownership rights of Cipla
in respect of any other Assigned Assets Cipla will own and maintain NDAs (and
any applicable foreign equivalent or U.S. equivalent under a different approval
pathway) in connection with each Regulatory Approval granted to the Product for
Pulmonary Indications.]

 

4.2

Notice of Threatened Action. If any Governmental Authority threatens or
initiates any action in relation to the Product that: (i) raises a concern
regarding the safety or efficacy of Product; (ii) is reasonably likely to lead
to a recall, market withdrawal, or market notification of, or about, the
Product; or (iii) relates to an Adverse Drug Experience in connection with use
of the Product or any other occurrence that may have a material adverse effect
on the Development and/or Commercialization of the Product, the Party with
knowledge that such Governmental Authority has threatened or initiated the
applicable action in relation to the Product shall notify the other Party in
writing immediately, but in no event later than five (5) Business Days following
such Party’s receipt of Notice of the Governmental Authority’s threat or
initiation of action.

 

4.3

Clinical Trial Holds. Each Party will promptly (but in any event within five
(5) Business Days) inform the other Party in the event that any Clinical Study
for the Product in connection with the Pulmonary Indications is suspended, put
on hold, or terminated in its prior to completion as a result of any action by a
Regulatory Authority or such Party voluntarily.

 

4.4

Recalls; Market Withdrawal. If a Regulatory Authority threatens or initiates any
issues or requests a recall, stop sale, field correction, or market withdrawal
or takes similar action (collectively, “Recalls”) in connection with the Product
in the country over which such Regulatory Authority has jurisdiction over the
Product, the Party receiving notice thereof shall notify the other Party of such
communication immediately, but in no event later than five (5) business days,
after receipt of such information. Each of Cipla and the Company will have the
right to propose that a Product Recall should be initiated; the JSC shall
promptly meet and discuss in good faith the reasons for any such proposed Recall
and determine whether such Recall should be initiated.

 

4.5

Regulatory Delays Outside a Party’s Control. In addition to the provisions under
Section 14.18, neither Party will be responsible for its respective failure to
comply with a given deadline or requirement in connection with the Party’s
Development or Commercialization obligations under this Agreement to the extent
such failure is caused by factors beyond its reasonable control (e.g.,
regulatory delays, changes in regulatory timelines by Regulatory Authorities or
arising from change in regulations, other similar unforeseeable circumstances)
and occurs despite the Party’s Commercially Reasonable Efforts to accomplish the
applicable objective in a timely manner.

 

20



--------------------------------------------------------------------------------

ARTICLE 5

COMMERCIALIZATION

 

5.1

Commercialization Plan. Cipla will be responsible for preparing and presenting
to the JSC a Commercialization Plan twelve (12) months prior to the anticipated
Regulatory Approval of the Product for marketing in the U.S. or in any other
country in the Territory in connection with the Pulmonary Indication. Following
JSC review and approval of such Commercialization Plan, the JSC shall review the
implementation and execution of the Commercialization Plan on at least a
quarterly basis; provided, that if any unexpected circumstance occurs that would
result in a variation from the Commercialization budget set forth in such
Commercialization Plan of fifteen percentage (15%) or greater, then the JSC
shall promptly convene a special meeting to review the causes for such variation
and establish a plan for remediation. For clarity, in no event, will either
Party be required to incur Commercialization Costs in excess of one hundred and
fifteen percentage (115%) of the amount set forth in the budget and/or
Commercialization Costs contained in the Commercialization Plan unless such
costs are pre-approved by JSC. By the June 30th following the date of the
initial Commercialization Plan and each June 30th thereafter, Cipla, will
prepare and present to the JSC an updated Commercialization Plan for the
immediately following Calendar Year (e.g., Cipla will prepare and present to the
JSC the Calendar Year 2021 Commercialization Plan by September 3, 2020). In the
event that the Product receives Regulatory Approval for a Pulmonary Indication
in any country other than the U.S., the JSC shall make a determination if the
Product will be Commercialized in such jurisdiction within thirty (30) days of
such Regulatory Approval and, if the JSC so determines to Commercialize the
Product in such jurisdiction, then Cipla shall prepare and present
Commercialization Plans (including annually updated Commercialization Plans) for
such jurisdiction following the same procedure set forth above for the U.S.

 

5.2

Commercialization Activities. Cipla shall use its Commercially Reasonable
Efforts to implement the Commercialization Plan. During the Term, Cipla will, in
general, be primarily responsible for implementing Commercialization of the
Product in connection with the Pulmonary Indications in accordance with the
Commercialization Plans approved by the JSC and in compliance with GMP
requirements for manufacturing and Commercialization of the Product Subject to
the right of the JSC to review and approve Cipla’s Commercialization Plan, Cipla
will have discretion over the Product’s Commercialization and all activities,
arrangements, and other matters related to such Commercialization, provided,
that Cipla must adhere to the Commercialization Plan approved by the JSC. Any
material deviation from the mutually agreed Commercialization Plan and/or
increase in Commercialization Costs requires approval by JSC. For the sake of
clarity, notwithstanding anything contained in Section 5.1, Parties agree and
acknowledge that Cipla shall have no binding obligation to Commercialize the
Product in any specific country in the Territory and, in such instance Cipla
does not Commercialize in any specific country, Cipla shall make Commercially
Reasonable Efforts to out-license the Commercialization rights for the Product
to any Third Party in any such country, subject to JSC approval.

 

21



--------------------------------------------------------------------------------

5.3

Affiliates and Subcontractors. Cipla may perform any of its Commercialization
activities under this Agreement by delegating to an Affiliate or through one or
more Third-Party subcontractors or consultants or licensees or sub-licensees
(“Subcontractors”). Any subcontracting of Commercialization through such
Subcontractors shall be subject to the prior approval of the JSC. Each of such
Commercialization arrangement of the Product by Cipla’s Affiliate or the
Subcontractor entered into on or after the date of Regulatory Approval in the
corresponding country in the Territory shall be subject to the condition that:
(i) Cipla remains responsible for the work allocated to such Affiliates and/or
Subcontractors (as the case may be) to the same extent as if it had done such
work itself; and (ii) the Affiliate or Subcontractor (as the case may be)
undertakes, in writing, the obligations of confidentiality and non-use regarding
the Confidential Information that are substantially the same as those undertaken
by the Parties pursuant to Article 11. Without limiting the foregoing, each
Cipla-permitted Subcontractor will be subject to the applicable terms and
conditions of this Agreement, and no agreement with any such Subcontractor will
release Cipla from any of its activities under this Agreement.

 

5.4

Commercialization Cost Sharing.

 

  (a)

The Company and Cipla will each be responsible for 50% of Commercialization
Costs set forth in the Commercialization Plans approved by the JSC and actually
incurred by Cipla. Such Commercialization Costs shall include, without
limitation, pre-Commercialization activities undertaken before and after
Regulatory Approval of the Product that relate to marketing, promoting,
distributing and selling the Product in each of the countries in the Territory.
For the sale of clarity, Commercialization Costs shall also cover expenses
towards Phase IV studies that may be required by applicable Regulatory Authority
in the Territory.

 

  (b)

In furtherance of the foregoing, Cipla shall establish a segregated bank account
which shall be used to fund such Commercialization Costs. Each Party will fund
such account on a quarterly basis as follows: ten (10) days prior to the first
day of each Calendar Quarter, Cipla shall deliver a notice to the Company
indicating estimated negative Free Cash Flow for such Calendar Quarter in
accordance with the Commercialization Plan approved by the JSC. Within fifteen
(15) days after delivery of such notice, each Party shall fund such account
established pursuant to this Section 5.4(b) with an amount equal to one-half of
such estimated negative Free Cash Flow. To extent that actual negative Free Cash
Flow for such Calendar Quarter materially varies from the estimate set forth in
such notice, any positive or negative variance will be accounted for in the
amount each Party is required to fund for the next Calendar Quarter.

 

22



--------------------------------------------------------------------------------

  (c)

All funds that the Company contributes to the segregated account shall be held
in trust by Cipla for the Company for the purposes set forth in this Agreement
and shall remain the property of the Company until expended in accordance with
the Commercialization Plan.

 

  (d)

Insufficient Funds. To the extent that the funds in the account maintained
pursuant to Section 5.4(a) are, at any time, insufficient for any current
Commercialization Costs, Cipla may, at its option, pay for such
Commercialization Costs from its other funds and, in such instance, Company
will, not later than five (5) days reimburse Cipla for its share of such
expenditure by Cipla (provided, for clarity, that such Commercialization Costs
are set forth in the Commercialization Plan approved by the JSC). Any amounts
for which the Company is required to reimburse Cipla shall be a secured claim
against the Company. If the Company fails to reimburse Cipla its share of such
Commercialization Costs within the aforesaid period, then Cipla shall, at its
option, either suspend and withhold any payment of Free Cash-Flow until the time
the Company fully reimburses such amount or set off such expenditure against any
positive Free Cash-Flow payable to the Company.

 

  (e)

Within thirty (30) days following the last business day of each calendar month,
Cipla shall provide the Company with written documentation of the
Commercialization Costs incurred during such calendar month.

 

  (f)

The JSC may agree on any reasonable alternate funding procedures for
Commercialization Costs if the Parties determine alternate procedures to be
desirable.

ARTICLE 6

ASSIGNMENT OF RIGHTS

 

6.1

Assignment to Cipla. Subject to the terms and conditions of this Agreement,
including the Grant-Back License and simultaneously upon the Company’s receipt
of the full amount of the Upfront Payment, Company hereby irrevocably assigns to
Cipla the following assets, solely to the extent that each covers the Product in
connection with any Pulmonary Indications: all existing and future technologies,
current and future drug master files, dossiers, third-party contracts,
Regulatory Filings, Regulatory Materials and Regulatory Approvals, Patents, and
Intellectual Property Rights, as well as any other associated rights and assets
directly related to the Product, specifically in relation to Pulmonary
Indications (collectively, the “Assigned Assets”), provided that the Company’s
iSPERSE® technology, along with any rights associated therewith, including
Intellectual Property Rights and any other rights and assets related to the
foregoing, is excluded from the Assigned Assets. For the avoidance of doubt,
this Assignment does not extend to (i) any current or future right affiliated
with the Product with respect to Non- Pulmonary Indications, (ii) any rights
associated with the Company’s iSPERSE® technology solely directed to the Product
for Pulmonary

 

23



--------------------------------------------------------------------------------

  Indications or (iii) to any patent or patent application that would otherwise
be an Assigned Asset but which is subject to a terminal disclaimer over any of
the foregoing (“Excluded Assets”). The Company represents and warrants that as
on the Effective Date, it has all legal rights, title and interests in the
Assigned Assets and Excluded Assets in order to validly assign and transfer full
and unencumbered ownership rights in the Assigned Assets and grant license
rights in the iSPERSE technology to Cipla in accordance with the terms of the
Agreement. All rights not expressly assigned to Cipla are entirely reserved by
the Company. For clarity, following assignment of the Assigned Assets pursuant
to this Section 6.1, Cipla shall be owner of the Assigned Assets in all respects
and the Company shall execute all documents and file necessary applications with
the relevant Regulatory Authorities to perfect the ownership of Cipla in the
Assigned Assets in the official records. Notwithstanding any other provision of
this Agreement, the Company will have the right to reference and use any
Regulatory Filing that is part of the Assigned Assets, or any portion thereof,
in connection with or useful for the Company’s Regulatory Filings under this
Agreement, provided that Company’s use is not directed specifically to the
Product or for Pulmonary Indications and has general utility in connection with
the Company’s iSPERSE® technology. Notwithstanding the foregoing, such right of
reference of the Company may be terminated by Cipla to the extent that the
Company materially breached this Agreement or claims ownership of any of the
Assigned Assets in contravention of this Agreement.

 

6.2

Grant-Back License to Company. To the extent any of the Assigned Assets are
related to or cover Non-Pulmonary Indications, Cipla hereby grants Company an
exclusive, perpetual, irrevocable, royalty-free, and transferrable license (the
“Grant-Back License”) with the right to sublicense to any Third Party, all
Intellectual Property Rights related to the Product that are directed to
Non-Pulmonary Indications, to make, use, develop, and commercialize formulations
and final products, either individually or in combination with any other active
or inactive component. Notwithstanding the foregoing, such license maybe
terminated by Cipla to the extent that Company materially breached this
Section 6.2 or the exclusivity and non-compete obligations in Section 14.19 or
claims ownership of any of the Assigned Assets in contravention of this
Agreement.

 

6.3

Cipla Rights to Excluded Assets; Sublicenses. Subject to the terms and
conditions of this Agreement, to enable Cipla to exercise its rights and perform
its obligations under this Agreement, the Company hereby grants to Cipla a
non-exclusive, perpetual, irrevocable, royalty-free, transferrable and
sub-licensable license of the Intellectual Property Rights to the Excluded
Assets solely for use with respect to the Product for the Pulmonary Indications;
provided, however, with respect to any Patent that covers the Product for
Pulmonary Indications that is an Excluded Asset as a result of a terminal
disclaimer, such license shall be exclusive with respect to the Product in
Pulmonary Indications. Cipla may authorize and grant direct sublicenses (without
further right to sublicense) under the limited right granted to Cipla to the
Excluded Assets under this Section 6.3, provided that, (a) Cipla shall require
each sublicensee to comply with the terms and conditions of this Agreement that
are applicable to such sublicensee, (b) Cipla shall provide, and shall cause any
sublicensee with respect to its further sublicensing to provide, a copy of any
and all executed sublicense agreements within

 

24



--------------------------------------------------------------------------------

  thirty (30) days of such agreement’s execution, provided that Cipla or such
sublicensee may redact from any such copy those terms not reasonably necessary
to determine Cipla’s or such sublicensee’s compliance with its obligations under
this Agreement, and (c) Cipla will be liable for any and all acts and omissions
of any such sublicensee in connection with such sublicenses. Notwithstanding the
foregoing, such license maybe terminated by the Company to the extent that Cipla
materially breaches this Agreement or claims ownership of any of the Excluded
Assets in contravention of this Agreement.

 

6.4

Cipla Right of First Refusal with Respect to Non-Pulmonary Indications. Cipla
will have a right of first refusal (“ROFR”) with respect to any license, sale,
assignment, transfer or other disposition or co-Development arrangement with a
Third Party for Non-Pulmonary Indications of the Product (an “NPI Transaction”).
Accordingly, before entering into an NPI Transaction with any Third Party,
Pulmatrix shall notify Cipla in writing that it may pursue such a potential NPI
Transaction with a Third Party, which notice shall include the proposed terms of
the NPI Transaction with such Third Party. Cipla shall have thirty (30) days
from the receipt of such notice to provide Pulmatrix written notice that it
desires to enter into such NPI Transaction with the Company. If Cipla does not
provide written notice that it is exercising the ROFR within such thirty
(30) day period, then the Company shall have no further obligation with respect
to the ROFR and shall be free to enter into the NPI Transaction with such Third
Party on the terms set forth in the notice. If Cipla properly exercises, by
delivering a binding written offer to enter into the NPI Transaction, , then the
Parties shall consummate such NPI Transaction on the terms set forth in the
written notice within sixty (60) days after the Company’s delivery of such
notice. If the Company and Cipla do not enter the NPI Transaction with the
Company on such terms within such sixty (60) day period, the Company may enter
such NPI transaction with such Third Party. The ROFR shall reset if the Company
does not enter into an NPI Transaction with the Third Party within ninety
(90) days of Cipla’s declination to exercise the ROFR or Cipla’s failure to
enter into the NPI Transaction after exercising the ROFR. .

 

6.5

Company Right of First Offer. In the event that Cipla proposes to sell, transfer
or in any manner alienate the Product or the Assigned Assets or the Intellectual
Property Rights in respect of the Product or Assigned Assets (a “Cipla
Disposition”), Cipla shall advise the Company in writing of its intent and the
Company shall for a period of sixty (60) days following written notice (the
“Company Notice Period”), have the right to confirm its decision to purchase the
Product or Assigned Assets or the Intellectual Property Rights. The sale price
shall be the Fair Market Value of Cipla’s interest in the Product, Assigned
Assets or Intellectual Property Rights being alienated, as may be determined by
an independent Third Party expert or external bid received on the Product,
Assigned Assets or Intellectual Property Rights by a Third Party; provided
however, that if the Company does not exercise its right of first offer set
forth in this Section 6.5, the Company shall ensure that, to the extent Cipla
possesses a license to such Intellectual Property Rights, any such sale or
alienation of the Product by Cipla must not adversely impact Cipla’s ability to
license such Intellectual Property Rights to any Third Party solely to the
extent necessary to utilize the Product for the Pulmonary Indications. All
rights and obligations of the respective Parties under this Agreement

 

25



--------------------------------------------------------------------------------

  will survive any such sale of rights to a Third Party and shall inure to the
third party. If the Company does not deliver the notice described in the
preceding sentence within the Company Notice Period, Cipla will be free for a
period of sixty (60) days thereafter to notify its intention to consummate the
Cipla Disposition on substantially the same terms described in its written
notice to the Company. If Cipla does not consummate the Cipla Disposition within
such period, the Company’s rights under this Section shall reset. In any case,
in the event of a Cipla Disposition to a Third Party, such Third Party must
assume all of Cipla’s obligations hereunder, such Third Party must demonstrate
the wherewithal to perform all of Cipla’s obligations under this Agreement and
Cipla shall ensure such Third Party’s performance of Cipla’s obligations
hereunder so assumed by such Third Party. Notwithstanding the foregoing, a sale
of all or substantially all of the assets of Cipla, including the Assigned
Assets, or a merger or consolidation of the Company is not a Cipla Disposition.
Upon consummation of the Cipla Disposition, Cipla shall be relieved of its
obligations hereunder. Notwithstanding anything contained in this Section 6 or
elsewhere in this Agreement, the Company shall not have ROFR in respect of a
Cipla Disposition to Cipla’s Affiliates.

 

6.6

Cipla Right of First Offer. Company shall advise Cipla in writing in the event
it proposes to sell or in any manner alienate its rights in the Product
(including its right to receive 50% of Free Cash-Flow) (a “Company Disposition”)
and Cipla shall, for a period of sixty (60) days following written notice
(“Cipla Notice Period”), have the right to elect to purchase such rights. The
sale price shall be the fair market value of the Company’s rights in the Product
being sold or alienated, as may be determined by an independent third party
expert or, if available, based on the external bid received on the Product by a
third party; provided, however, that if Cipla does not timely exercise its right
of first offer under this Section 6.6, the Company may proceed with the sale or
alienation. The Company shall ensure that any such sale or alienation must not
adversely impact Cipla’s license to Intellectual Property Rights hereunder or
Cipla’s ability to sublicense such Intellectual Property Rights in accordance
with this Agreement. All rights and obligations of the Parties under this
Agreement will survive any such sale of rights to a Third Party and shall inure
to the Third Party. If Cipla does not deliver the notice described in the
preceding sentence within Cipla Notice Period, the Company will be free for a
period of ninety (90) days thereafter to consummate the Company Disposition on
substantially the same terms described in its written notice to Cipla. If the
Company does not consummate the Company Disposition within such period, Cipla’s
rights under this Section shall reset. In any case, in the event of a Company
Disposition to a Third Party, such Third Party must assume all of the Company’s
obligations hereunder and such Third Party must demonstrate the wherewithal to
perform all of the Company’s obligations under this Agreement. The Company shall
ensure that any Company Disposition to such Third Party shall not, in any
manner, adversely affect any of Cipla’s rights under the Agreement. All rights
and obligations of Cipla under the Agreement shall be protected and will survive
any such sale of Company Disposition to a Third Party and shall inure to the
Third Party. Upon consummation of the Company Disposition, the Company shall be
relieved of its obligations under this Agreement. Notwithstanding the foregoing,
Change in Control of the Company is not a Company Disposition.

 

26



--------------------------------------------------------------------------------

6.7

Right of First Offer for Other Inhaled Anti-Fungal Products for SAFS and the
Initial Indication. If either Party intends to Develop and/or Commercialize (a
“Developing Party”), whether independently or jointly with Third Parties, any
inhaled anti-fungal product for the Initial Indication and SAFS (a “New
Product”), such Developing Party shall advise the other Party in writing of its
intention to do so (a “Development Notice”). For a period of thirty (30) days
following the other Party’s receipt of the Development Notice (the “Development
Notice Period”), such other Party shall have the exclusive option, exercisable
upon delivery of a written notice to Developing Party, to enter into a
co-Development and Co-Commercialization agreement for such New Product with the
Developing Party on “substantially the same terms as set forth in this
Agreement”. The Parties shall enter into such binding agreement for the New
Product within ninety (90) days (or such longer period as the Parties mutually
agree) of the other Parties exercise of its rights hereunder. If such other
Party does not deliver the notice described in the preceding sentence within
Development Notice Period, then the Developing Party will be free to Develop
and/or Commercialize such Product (either individually or together with Third
Parties). For purposes of this Section “on substantially the same terms as set
forth in this Agreement” means, generally, an arrangement between the Company
and Cipla whereby each Party equally shares the costs of Development and
Commercialization of the New Product and equally shares the free cash flow for
such New Product.

 

6.8

Right of First Offer for Other Inhaled Anti-Fungal Products other than SAFS and
the Initial Indication. If either Party Develops and/or Commercializes (a “AF
Developing Party”), whether independently or jointly with Third Parties, any
inhaled anti-fungal product for Pulmonary Indications (other than the Initial
Indication and SAFS) (a “AF Product”), such Developing Party shall advise the
other Party in writing of its intention to do so (a “AF Development Notice”) and
the proposed terms on which it would enter into a
co-Development/co-Commercialization agreement the other Party (the “AF Terms”).
For a period of thirty (30) days following the other Party’s receipt of the AF
Development Notice (the “AF Development Notice Period”), such other Party shall
have the option, exercisable upon written notice to AF Developing Party, to
enter such agreement on the AF Terms or such other terms as the Parties may
mutually determine. If (i) the other Party does not deliver the notice described
in the preceding sentence within AF Development Notice Period or (ii) the
Parties do enter into a binding term sheet or other binding agreement with
respect to the Development and/or Commercialization of the New Product within
ninety (90) days from the date of such other Party’s notice, then the AF
Developing Party will be free to Develop and/or Commercialize such AF Product
(either individually or together with Third Parties).

ARTICLE 7

COMPENSATION

 

7.1

Upfront Payment. Except as set forth in Section 12.2 (Immediate Termination for
material breach), not later than thirty (30) days after the Effective Date,
Cipla shall make an upfront payment to the Company in the amount of Twenty Two
million United States Dollars ($22,000,000) (the “Upfront Payment”) towards a
worldwide, irrevocable assignment and transfer of all ownership in the Assigned
Assets to Cipla.

 

27



--------------------------------------------------------------------------------

7.2

Free Cash-Flow Sharing. As further consideration of the Assigned Assets, Cipla
and the Company will share equally, both positive and negative total Free
Cash-Flow earned by Cipla in respect of the Product. Cipla shall, within forty
five (45) days from the end of each Calendar Quarter during which sales of the
Product have generated Free Cash-Flow, either positive or negative, deliver to
the Company a report setting out Free Cash-Flow including the following:

 

  (a)

gross sales and Net Sales for the Product on a country-by-country basis;

 

  (b)

break up of Allowable Expenses;

 

  (c)

all relevant exchange rate conversions;

 

  (d)

change in Working Capital; and

 

  (e)

Capital Expenditure.

Cipla shall make Commercially Reasonable Efforts to deliver to the Company any
additional information relating to Free Cash-Flow that may be requested by
Company, which shall be reasonable in nature and standard industry practice.

Within fifteen (15) days after the date of receipt of a positive Free Cash-Flow
report, Cipla shall deliver to the Company an amount in cash equal to 50% of the
positive Free Cash-Flow for such Calendar Quarter. For clarity, negative Free
Cash Flow is funded in accordance with Section 5.4. For the sake of clarity, the
royalties or other receivables, including any upfront or milestone payments,
arising from license or sublicense to Third Party shall be shared equally by the
Parties and treated so in the Free Cash-Flow.

 

7.3

Manner of Payment; Late Payment. All payments due to a Party hereunder will be
made in U.S. Dollars by wire transfer of immediately available funds into an
account designated by such Party from time to time. If a Party does not receive
payment of any sum due to it on or before the due date, simple interest will
thereafter accrue on the sum due until the date of payment at the per annum rate
of the then-current prime lending rate quoted by Citibank in New York City or
the maximum rate allowable by Applicable Law, whichever is lower.

 

7.4

Audit Rights. As of the Effective Date, each Party has the right, during normal
business hours, and no more than twice per Calendar Year, other than following a
finding of material deficiency, with more frequent audits upon agreement of the
Parties, to inspect and audit:

 

  (a)

those portions of the facilities of the other Party, its Affiliate,
subcontractor, and investigator site used in the performance of the Development
Plan or the manufacturing of the Product to be supplied for use, to ascertain
compliance with Applicable Law and Regulatory Approvals, and conformance with
the applicable specifications and quality assurance standards, provided that the
inspecting Party is accompanied by a representative of the other Party on such
occasions; and

 

28



--------------------------------------------------------------------------------

  (b)

any of the other Party’s documentation or its Affiliates’, subcontractors’ or
investigators’ documentation relating to such Development Plan or manufacturing
of the Product to be supplied for use, including, to the extent permitted by
Applicable Law, Governmental Authority, Regulatory Authority, and any applicable
privacy policies, the medical records of any patient participating in any of the
Clinical Studies under the Development Plan. A Party’s audit rights are limited
by bona fide Third-Party agreements or confidentiality obligations in effect as
of the Effective Date; provided, however, that each Party shall use Commercially
Reasonable Efforts to (i) obtain audit rights for the other Party under such
pre-existing agreements and (ii) ensure that such other Party is granted audit
rights to the same extent which a Party has audit rights in any future
agreements.

 

  (c)

any of the other Party’s records as may be reasonably necessary to verify the
accuracy of any financial reports and calculations made under this Agreement,
including the calculation of Free Cash Flow.

 

  (d)

Any audit and inspection of a Party’s records hereunder with respect to Free
Cash Flow, Developments Costs or Commercialization Costs for a particular
Calendar Year or Calendar Quarter shall be commenced within one year from the
last day of such Calendar Year or Calendar Quarter, and shall be completed
within four (4) months of commencement (provided the Party being audited
reasonably responds to the requests for books and records by the auditing
Party), and the cost of such audits shall be borne by the auditing Party.

 

7.5

Record Keeping. Each Party will maintain complete and accurate books, records
and accounts used for the determination of Development Costs, Commercialization
Costs, Allowable Expenses and Free Cash-Flow, in sufficient detail to confirm
the accuracy of any payments required under this Agreement in accordance with
Section 7.4, which books, records and accounts will be retained by such Party
for the number of years after the end of the period to which such books, records
and accounts pertain, as is required by law.

ARTICLE 8

INTELLECTUAL PROPERTY

 

8.1

Inventorship.

 

  (a)

Cipla shall promptly disclose to the Company in writing any Inventions that are
not specific to the Product, but created by it during the Term in connection
with the Company’s iSPERSE® technology (“iSPERSE Inventions”), and Cipla shall
promptly assign any such iSPERSE Inventions created by Cipla to the Company and
such iSPERSE Inventions are part of the Excluded Assets. Notwithstanding the
foregoing, the

 

29



--------------------------------------------------------------------------------

  Company shall own all rights, title, and interest in and to Inventions that
are not specific to the Product and have general utility in connection with the
Company’s iSPERSE® technology (“iSPERSE Inventions”), and Cipla shall promptly
assign any such iSPERSE Inventions created by or on behalf of Cipla to the
Company.

 

  (b)

Cipla shall own all rights, title, and interest in and to Inventions created by
either Party, past, present or future, related to the Product for the Pulmonary
Indications and/or in respect of the Assigned Assets and the Company shall
promptly disclose in writing and assign any such Inventions created by the
Company to Cipla.

 

8.2

Patent Prosecution, Maintenance, and Enforcement.

 

  (a)

Subject to the right of the JSC to review, Cipla will make all decisions
regarding the prosecution, maintenance, and enforcement, including any action
against Third Parties for infringement, of the Patents included within the
Assigned Assets (“Assigned Patents”) and any Patents included within the
Excluded Assets that are licensed to Cipla hereunder on an exclusive basis,
provided that such decision to (or not to) so prosecute, maintain or enforce is
in compliance with the Commercialization Plan approved by the JSC.

 

  (b)

Cipla will submit a report regarding Assigned Patents by September 30 of every
Calendar Year regarding costs and expenses incurred and damages and other
amounts collected relating to any prosecution, maintenance, and enforcement of
the Patents included within the Assigned Assets pursuant to this Section 8.2 and
Section 8.4. The JSC shall determine whether the costs and expenses towards
Patent prosecution, maintenance and enforcement are in accordance with the
approved Development Plan and/or Commercialization Plan. Any damages arising
from such Assigned Patents shall be included as Commercialization Costs and/or
Development Cost, as applicable, as determined by the JSC.

 

  (c)

With respect to Excluded Assets that are licensed to Cipla on a non-exclusive
basis under this Agreement, subject to the right of the JSC to review, the
Company will make all decisions regarding the prosecution, maintenance, and
enforcement, including any action against Third Parties for infringement, of the
Excluded Assets. The JSC shall determine whether the costs and expenses towards
any such prosecution, maintenance and enforcement are in accordance with the
approved Development Plan and/or Commercialization Plan. The Company will
provide Cipla with reasonable advance notice of any decision not to prosecute,
enforce or maintain any Excluded Asset in which Cipla has a license hereunder as
not prejudice any rights of Cipla in such Excluded Asset.

 

30



--------------------------------------------------------------------------------

  (d)

The Company will submit a report regarding Excluded Assets in which Cipla has a
license by September 30 of every Calendar Year regarding costs and expenses
incurred and damages and other amounts collected relating to any prosecution,
maintenance, and enforcement of the Excluded Assets in which Cipla has a license
pursuant to this Section 8.2 and Section 8.4 to the extent related to the
Product for Pulmonary Indications. The JSC shall determine whether the costs and
expenses towards prosecution, maintenance and enforcement are in accordance with
the approved Commercialization Plan. Any damages arising from such Excluded
Assets to the extent related to the Product for Pulmonary Indications shall be
included as Commercialization Costs and/or Development Costs, as applicable, as
determined by the JSC.

 

8.3

Notification. The Parties shall promptly notify each other of any allegation
that any: (i) information that a Third Party is violating any Intellectual
Property Rights related to the Product; or (ii) allegation that any activity
undertaken pursuant to this Agreement infringes, or may infringe, the
Intellectual Property Rights of any Third Party. Each Party shall assist and
cooperate with the other Party in the prosecution or defense of any Proceeding
relating to the Intellectual Property Rights or the Product, as applicable
(including consenting to being named as a party thereto if required for standing
to enforce any of the Patents).

 

8.4

Infringement of Third-Party Rights. If a Third Party asserts that a Patent or
other Intellectual Property Right owned or controlled by such Third Party is
infringed by the Development and Commercialization activities hereunder, the
Party first-obtaining knowledge of such a claim shall immediately provide the
other Party Notice of such claim, along with the related facts in reasonable
detail. Cipla, as the Commercializing Party, will, subject to JSC oversight,
control the defense of any such claim or counterclaim. If Cipla does not accept
control of the defense of such claim within ninety (90) days of learning of the
claim, or earlier notifies Company in writing of its intent not to so assume
control of such defense, then Company will have the right, but not the
obligation, to defend against such claim; provided, however, that Cipla will, in
such an event, have the right, at its own expense, to be represented in any such
action by counsel of its own choice. Neither Party will settle any such suit
admitting liability on the part of the other Party without the prior written
consent of the Party not controlling such litigation, to the extent such
settlement would result in material damage or prejudice to the non-controlling
party. Any disagreement among the Parties with respect to the settlement of any
such suit will be referred to the JSC for resolution.

 

8.5

Trademark. Cipla shall have the sole right to determine and own the trademark
under which the Product is sold in the Territory, including Pulmazole™. Cipla
shall own all right, title, and interest to the trademarks used in relation to
the Product, and shall be responsible for the registration, prosecution, and
maintenance thereof. Following receipt of the Upfront Payment, the Company will
file all necessary assignments with the U.S. Patent and Trademark Office (and
all equivalent foreign offices) for the assignment of the Pulmazole™ trademark
to Cipla. A list of all trademark registrations and applications is attached
hereto as Exhibit IV.

 

31



--------------------------------------------------------------------------------

ARTICLE 9

REPRESENTATIONS; WARRANTIES; COVENANTS

 

9.1

No Representation of Success. Without limiting the Company’s obligations to
perform its duties under this Agreement, Cipla understands that the Product is
subject to ongoing Clinical Studies and Development and that the Company,
accordingly, cannot make assurances whether it will be granted Regulatory
Approval by the FDA or any other Regulatory Authority. Accordingly, the Company
will not be liable for any unsuccessful Clinical Studies or denial or delay of
Regulatory Approval. ALL CONFIDENTIAL INFORMATION DISCLOSED BY COMPANY TO CIPLA
IS ACCURATE AND COMPLETE AND NO INFORMATION IS WITHHELD. COMPANY MAKES NO
WARRANTIES, EXPRESS, IMPLIED OR OTHERWISE, REGARDING ASSURANCE OF SUCCESS OF THE
DEVELOPMENT PROGRAM. Without limiting Cipla’s obligations to perform its duties
under this Agreement, the Company understands that Cipla is not guaranteeing the
successful Commercialization of the Product or that sales of the Products will
result in any specific amount of Free Cash Flow.

 

9.2

Mutual Representations and Warranties. Each Party hereby represents and warrants
to the other Party as follows, as of the Effective Date:

 

  (a)

Corporate Existence. The Party is a company or corporation, duly organized,
validly existing, and in good standing under the Applicable Law of the
jurisdiction in which it was incorporated or formed.

 

  (b)

Authority. The Party has taken all necessary action on its part and has the
requisite power and authority to enter into this Agreement and to perform its
respective obligations under this Agreement

 

  (c)

Binding Effect. Agreement has been duly executed and delivered on behalf of each
Part, and constitutes a legal, valid, and binding obligation of such Party that
is enforceable against it in accordance with its terms.

 

  (d)

No Conflict. The execution and delivery of this Agreement, the performance of
such Party’s obligations hereunder and the assignments, licenses and Sublicenses
to be granted pursuant to this Agreement (i) do not conflict with or violate any
requirement of Applicable Law; (ii) do not conflict with or violate the
certificate of incorporation, bylaws or other organizational documents of such
Party; and (iii) do not conflict with, violate, breach or constitute a default
under any contractual obligations of such Party or any of its Affiliates. To the
Company’s knowledge, none of the Intellectual Property Rights or Trademarks, in
each case in relation to the Product for Pulmonary Indications, infringe on the
rights of any Third Parties.

 

  (e)

Other Rights. Neither the Party nor any of its Affiliates is a party to or
otherwise bound by any oral or written contract or agreement that will result in
any other Person obtaining any interest in, or that would give to any other
Person any right to assert any claim in or with respect to, any of the other
Party’s rights under this Agreement.

 

32



--------------------------------------------------------------------------------

  (f)

Consents. To the extent required, all necessary consents, approvals, and
authorizations of all Governmental Authorities and other Persons that each Party
was required to obtain in connection with this Agreement have been obtained.

 

  (g)

No Violation. Neither such Party nor any of its Affiliates is under any
obligation to any Person, contractual or otherwise, that is in violation of the
terms of this Agreement or that would impede the fulfillment of such Party’s
obligations hereunder. The Company acknowledges and agrees that upon execution
of the Agreement, no payments or liabilities or other obligations, in respect of
the Product shall be owed or incurred by Cipla to any Third Party as a result of
any obligation created by the Company.

 

  (h)

No Debarment. Each Party also represents that it is not debarred and that it
does not knowingly use, in any capacity, in connection with the services to be
performed under this Agreement, any Person who has been debarred or convicted of
a crime pursuant to Section 306 of the FD&C Act, anti-bribery and
anti-corruption laws, anti-terrorism and money laundering laws, data protection
and privacy laws and/or under the provisions of any other Applicable Law.

 

  (i)

No Exclusion or Debarment under Federal Healthcare Laws or other equivalent laws
in the Territory. Each Party represents and warrants that it is not, and each of
its Affiliates performing activities hereunder are not, excluded from any
federal healthcare program, or debarred from federal contracting under Federal
Healthcare Laws or other equivalent laws in the Territory, and such Party will
not, during the Term, employ or use the services of any person who is so
excluded or debarred, or who has been convicted of or pled nolo contendere to
(i) any felony; (ii) any federal or state legal violation (including
misdemeanors) relating to prescription drug or device products or fraud;
or (iii) any other crime that could cause an entity or person to be excluded or
debarred.

 

  (j)

Liens. The Company represents and warrants that the Assigned Assets are not
subject to any liens, security interests, mortgages or other adverse claims on
title.

 

9.3

Mutual Covenants.

 

  (a)

Knowledge of Debarment or Exclusion. In the event that either Party becomes
aware of the debarment, exclusion, or threatened debarment or exclusion, of any
Person conducting activities on behalf of such Party under this Agreement, such
Party shall promptly notify the other Party in writing.

 

  (b)

Healthcare Investigation. Each Party shall immediately notify the other Party of
any healthcare investigation, reprimand, sanction, inspection, survey, demand
for arbitration, lawsuit, charge, or conviction regardless of the Person against
whom such action is brought or imposed that the other Party could, in its sole
discretion, reasonably expect would cause a material adverse effect upon the
operations of the Party receiving any healthcare investigation, reprimand,
sanction, inspection, survey, demand for arbitration, lawsuit, charge, or
conviction.

 

33



--------------------------------------------------------------------------------

  (c)

Compliance with Applicable Law. Each Party covenants that it will perform its
obligations and exercise its rights pursuant to this Agreement in compliance
with Applicable Law.

ARTICLE 10

INDEMNIFICATION

 

10.1

Indemnification by Company. Company shall defend, indemnify, and hold Cipla, its
Affiliates, and their respective officers, directors, employees, and agents (the
“Cipla Indemnitees”) harmless from and against any and all damages or losses or
other amounts suffered by Cipla, or payable to a Third Party claimant, as well
as any reasonable attorneys’ fees and costs of litigation incurred by such Cipla
Indemnitees (collectively, “Cipla Damages”), all to the extent resulting from
claims for damages or losses made by Cipla or, as the case may be, the claims,
suits, proceedings or causes of action brought by such Third Party (“Claims”)
against such Cipla Indemnitee that arise from or are based on: (a) a breach of
any of Company’s representations, warranties, and obligations under this
Agreement; (b) the willful misconduct or grossly negligent or intentional acts
or omissions of Company, its Affiliates, or the officers, directors, employees,
or agents of Company or its Affiliates in the performance of activities under
this Agreement; (c) the research or Development of the Product by Company before
the Effective Date; or (d) the Development, testing, manufacture, storage,
handling, use, sale, offer for sale, distribution and importation of Products by
Company or its Affiliates or licensees (excluding, for clarity, Cipla); or
(e) owing to or arising from the iSPERSE technology; (f) third party claims of
infringement of Intellectual Property Rights arising from use of the Assigned
Assets by Cipla (for clarity, excluding Trademark infringement claims arising
after the Effective Date) or in relation to the Company’s use of iSPERSE
technology and other Excluded Assets, during the Term of this Agreement. The
foregoing indemnity obligation does not apply if the Cipla Indemnitees
materially fail to comply with the indemnification procedures set forth in
Section 10.3, or to the extent that such Claim is based on: (i) a breach of any
of Cipla’s representations, warranties, and obligations under this Agreement;
(ii) a Claim for which Cipla would be required to indemnify the Company pursuant
to Section 10.2 or (iii) the willful misconduct or grossly negligent or
intentional acts or omissions of Cipla or its Affiliates, or the officers,
directors, employees, or agents of Cipla or its Affiliates, in the performance
of activities under this Agreement.

 

10.2

Indemnification by Cipla. Cipla shall defend, indemnify, and hold Company, its
Affiliates, and each of their respective officers, directors, employees, and
agents, (the “Company Indemnitees”) harmless from and against any and all
damages or losses or other amounts payable to the Company or a Third-Party
claimant, as well as any reasonable attorneys’ fees and costs of litigation
incurred by such Company Indemnitees (collectively, “Company Damages”), all to
the extent resulting from any Claims made by the Company or any Claims against
such Company Indemnitee that arise from or are based on: (a) the
Commercialization, testing, manufacture, storage,

 

34



--------------------------------------------------------------------------------

  handling, use, sale, offer for sale, distribution and importation of Products
by Cipla or its Affiliates, Sublicensees, or distributors, provided these are
not attributable to any Intrinsic Defects in the Product (which are addressed in
Section 10.4) or defects in or owing to iSPERSE technology; (b) a breach of any
of Cipla’s representations, warranties, and obligations under the Agreement;
(c) the willful misconduct or grossly negligent or intentional acts or omissions
of Cipla or its Affiliates, or the officers, directors, employees, or agents of
Cipla or its Affiliates in the performance of activities under this Agreement;
or (d) Trademark infringement claims arising after the Effective Date. The
foregoing indemnity obligation does not apply if the Company Indemnitees
materially fail to comply with the indemnification procedures set forth in
Section 10.3, or to the extent that such Claim is based on: (i) a breach of any
of Company’s representations, warranties, and obligations under this Agreement,
(ii) a Claim for which the Company would be required to indemnify Cipla pursuant
to Section 10.2; or (iii) the willful misconduct or grossly negligent or
intentional acts or omissions of Company or its Affiliates, or the officers,
directors, employees, or agents of Company or its Affiliates in the performance
of activities under this Agreement.

 

10.3

Indemnification Procedures. The Party seeking indemnity under this Article 10
(the “Indemnified Party”) shall give written Notice to the Party from whom
indemnity is being sought (the “Indemnifying Party”) promptly after learning of
such Claim. The Indemnifying Party has the right to assume and conduct the
defense of the Claim with counsel of its choice, and the Indemnified Party may
participate in and monitor such defense with counsel of its own choosing at its
sole expense. The Indemnified Party shall provide the Indemnifying Party with
reasonable assistance, at the Indemnifying Party’s expense, in connection with
the defense of the Claim for which indemnity is being sought. Each Party shall
not settle or compromise any Claim without the prior written consent of the
other Party, which consent will not be unreasonably withheld, delayed or
conditioned, provided that a Party may settle if there is no admission of any
liability by the other Party and if such settlement involves only monetary
damages that such Party will pay. If the Parties cannot agree as to the
application of the foregoing Sections 10.1 and 10.2, each may conduct separate
defenses of the Claim, and each Party reserves the right to seek indemnity from
the other in accordance with this Article 10 upon the resolution of the
underlying Claim.

 

10.4

Intrinsic Defect. Notwithstanding anything contained herein to the contrary, to
the extent a Third Party Claim arises from any Intrinsic Defect, all Liabilities
that are incurred by the Parties as a result of such Third Party Claim shall be
equally shared between the Parties and shall be deemed part of the Allowable
Expenses, if applicable.

 

10.5

Limitation of Liability. Except in the event of and to the extent of (a) damages
awarded to a Third Party (i) in connection with the indemnification provisions
set forth in this Section 10 or (ii) in connection with a suit concerning
Intellectual Property Rights, (b) a breach of Applicable Law, Confidentiality
(Section 11) or the Intellectual Property Rights of the other Party or the other
Party’s Affiliates, and (c) damages arising from the gross negligence or willful
misconduct or intentional act or omission or fraudulent acts or
misrepresentation of a Party or its Affiliates, no Party or its Affiliates shall
be liable to the other Party or its Affiliates for special, indirect, incidental
or consequential damages (including, without limitation, lost profits to the
extent constituting consequential damages), whether in contract, warranty,
negligence, tort, strict liability or otherwise, arising out of this Agreement
or the activities contemplated hereunder.

 

35



--------------------------------------------------------------------------------

ARTICLE 11

CONFIDENTIALITY

 

11.1

Confidentiality. During the Term and for a period of five (5) years after the
Agreement’s Termination, each Party shall maintain all Confidential Information
of the other Party in trust and confidence and shall not, without the written
consent of the other Party, disclose any Confidential Information of the other
Party to any Third Party or use any Confidential Information of the other Party
for any purpose other than as necessary in connection with the exercise of
rights or discharge of obligations under this Agreement. The confidentiality
obligations of this Section 11.1 do not apply to Confidential Information to the
extent that the receiving Party can establish by competent evidence that such
Confidential Information: (a) is publicly known prior or subsequent to
disclosure without breach of confidentiality obligations by such Party or its
employees, consultants or agents; (b) was in such Party’s possession at the time
of disclosure without any restrictions on further disclosure; (c) is received by
such receiving Party, without any restrictions on further disclosure, from a
Third Party who has the lawful right to disclose it; or (d) is independently
developed by employees or agents of the receiving Party who had no access to the
disclosing Party’s Confidential Information.

 

11.2

Authorized Disclosure. Nothing in this Agreement precludes a Party from
disclosing the Confidential Information of the other Party to the extent:

 

  (a)

such disclosure is reasonably necessary (i) for the filing or prosecuting of
Patents or other Intellectual Property Rights as contemplated by this Agreement;
(ii) to comply with the requirement of Regulatory Authorities with respect to
obtaining and maintaining Regulatory Approval (or any pricing and reimbursement
approvals) of any Product; or (iii) for prosecuting or defending litigations as
contemplated by this Agreement;

 

  (b)

such disclosure is reasonably necessary to its employees, agents, consultants,
or subcontractors on a need-to-know basis for the sole purpose of performing its
obligations or exercising its rights under this Agreement; provided that, in
each case, the disclosees are bound by written obligations of confidentiality
and non-use consistent with those contained in this Agreement;

 

  (c)

such disclosure is reasonably necessary to any bona fide potential or actual
investor, acquirer, merger partner, or other financial or commercial partner for
the sole purpose of evaluating an actual or potential investment, acquisition,
or other business relationship, or any legal counsel for advice regarding this
Agreement; provided that, in each case where the obligation does not already
exist, the disclosees are bound by written obligations of confidentiality and
non-use consistent with those contained in this Agreement;

 

36



--------------------------------------------------------------------------------

  (d)

such disclosure is reasonably necessary to comply with Applicable Law, including
regulations promulgated by applicable security exchanges, a valid order of a
court of competent jurisdiction, administrative subpoena or order. Each Party
acknowledges that the other Party will be required to disclose the full text of
this Agreement in its public filings with applicable securities exchanges.

Notwithstanding the foregoing, in the event a Party is required to make a
disclosure of the other Party’s Confidential Information pursuant to this
Section 11.2, such Party shall promptly notify the other Party of such required
disclosure and shall use reasonable efforts to obtain, or to assist the other
Party in obtaining, a protective order preventing or limiting the required
disclosure.

 

11.3

Return of Confidential Information. Promptly after the termination or expiration
of this Agreement for any reason, each Party shall return to the other Party all
tangible manifestations of such other Party’s Confidential Information at that
time in the possession of the receiving Party, or with the disclosing Party’s
authorization, the receiving Party shall destroy such Confidential Information
and an officer of that Party will certify such destruction to the disclosing
Party, provided that in all cases each Party may retain any electronic materials
containing such Confidential Information in its archival backups provided they
will be destroyed in due course at the same time as that Party’s other
contemporaneous archival backups.

 

11.4

Publicity; Terms of the Agreement; Confidential Treatment.

 

  (a)

The Parties agree that the terms of this Agreement shall be considered
Confidential Information of each Party, subject to the special authorized
disclosure provisions set forth in Section 11.2 and this Section 11.4.

 

  (b)

If either Party desires to make a public announcement concerning the material
terms of this Agreement, such Party shall give reasonable prior Notice of the
proposed text of such announcement to the other Party for its prior review and
approval (except as otherwise provided herein), such approval not to be
unreasonably withheld, conditioned or delayed. A Party commenting on such a
proposed press release shall provide its comments, if any, within five
(5) Business Days after receiving the press release for review. In addition, to
the extent required by Applicable Law, including regulations promulgated by
applicable security exchanges, each Party shall have the right to issue a press
release announcing the achievement of each milestone under this Agreement as it
is achieved, and the achievements of Regulatory Approvals as they occur, subject
to the other Party’s consent as to form and substance of such announcement,
which will not be unreasonably withheld, conditioned or delayed. In relation to
the other Party’s review and approval of such an announcement, such other Party
may make specific, reasonable comments on such proposed press release within the
prescribed time for commentary but shall not withhold its consent to

 

37



--------------------------------------------------------------------------------

  disclosure of the information that the relevant milestone has been achieved
and triggered a payment hereunder. Neither Party is required to seek the
permission of the other Party to repeat any information regarding the terms of
this Agreement that has already been publicly disclosed by such Party, or by the
other Party, in accordance with this Section 11.4, provided such information
remains accurate as of such time and contains no modification or additional
information.

 

  (c)

In addition, the Parties acknowledge that either or both Parties may be
obligated to file under applicable law and regulation a copy of this Agreement
with the U.S. Securities and Exchange Commission or similar stock exchange
authorities or other governmental authorities. Each Party is entitled to make
such a required filing; provided, however, that it requests confidential
treatment of the commercial terms and sensitive technical terms hereof and
thereof to the extent such confidential treatment is reasonably available to
such Party. In the event of any such filing, each Party shall provide the other
Party with a copy of this Agreement marked to show provisions for which such
Party intends to seek confidential treatment and shall reasonably consider and
incorporate the other Party’s comments thereon to the extent consistent with the
legal requirements, with respect to the filing Party, governing disclosure of
material agreements and material information that must be publicly filed.

ARTICLE 12

TERM; TERMINATION

 

12.1

Term. This Agreement is effective as of the Effective Date and will continue in
perpetuity (the “Term”).

 

12.2

Termination for Material Breach. At any time during the Term of this Agreement,
should either Party (a “Breaching Party”) (i) materially breach this Agreement
(and such material breach is not cured within thirty (30) days of written Notice
of its occurrence from the non-breaching Party), (ii) engage in willful
misconduct or gross negligence (as understood under the laws of the State of New
York) in its performance of this Agreement or (iii) engaged in fraud in
connection with the negotiation, execution or performance of this Agreement
(collectively, (i) – (iii), “Fundamental Breaches”), the non-Breaching Party,
may, at its option, terminate the Agreement by delivering a written Notice to
the Breaching Party within ninety (90) days after the later of the occurrence of
the Fundamental Breach or the expiration of any applicable cure period and (x)
to the extent that the Company is the Breaching Party, Cipla shall acquire the
Company’s interest in the Product for an amount equal to 25% of the Fair Market
Value of the Product as such Fair Market Value may be determined by an
independent Third-Party appraiser and (y) to the extent that Cipla is the
breaching party, the Company shall acquire sole ownership/rights with respect to
Cipla’s interest in the Product for an amount equal to 25% of the Fair Market
Value of the Product as may be determined by an independent Third-Party
appraiser.

 

38



--------------------------------------------------------------------------------

12.3

Insolvency or Bankruptcy. This Agreement shall automatically terminate if, at
any time, a Party files a petition in bankruptcy, or enters an arrangement with
its creditors, or applies for or consents to the appointment of a receiver or
trustee, or makes an assignment for the benefit of creditors, or suffers or
permits the entry of an order adjudicating it to be bankrupt or insolvent.

 

12.4

Intentionally Omitted.

 

12.5

Force Majeure Event Termination. If a force majeure event as described in
Section 14.18 continues for a consecutive period of at least one hundred twenty
(120) days, the Party affected may, upon notice to the other Party, terminate
this Agreement, such termination to be effective thirty (30) days from the date
of such notice.

 

12.6

Country by Country Termination. Upon written notice to the other Party, a Party
shall be entitled to terminate this Agreement with respect to a specific
country, on a country by country basis with a written notice of thirty (30) days
under the following circumstances:

 

  12.6.1

If the Regulatory Authority in such country revokes or suspends the Regulatory
Approval for such county or takes such other action that in the reasonable
judgment of the JSC may adversely affect the Regulatory Approval in such country
and/or Development and/or Commercialization in such country;

 

  12.6.2

The Product suffers any safety and/or quality issues, which is attributable to
Intrinsic Defects in the Product or arising from Development of the Product,
which involves additional Development Costs with respect to such country which
is not commercially viable for the Party;

 

  12.6.3

Failure in Development of the Product in such country

 

  12.6.4

Failure to obtain Regulatory Approval in such country; or

 

  12.6.5

If there is any claim of infringement of Intellectual Property Rights against
the Party filed by any Third Party in such country.

For clarity, if this Agreement is terminated with respect to a specific country
under this Section 12.6, this Agreement shall continue in full force and effect
with respect to each other country in the Territory.

 

12.7

Consequences of Termination. Expiration or termination of this Agreement for
whatever reason shall not affect the liabilities or obligations of the Parties
hereunder in respect of matters accrued at the time of such expiration or
termination, and shall be without prejudice to any other right or remedies
available at law or in equity. Upon the effective date of expiration of the Term
or upon termination of this Agreement, the following consequences shall apply:

 

  12.7.1

Except as provided in Section 12.2, Cipla shall continue to own absolute and
exclusive ownership of the Product, Assigned Assets and Intellectual Property
Rights therein in Territory in perpetuity and shall be fully free to exploit
them and/or Commercialize the Product in the Territory;

 

  12.7.2

Except as set forth in Section 12.2, Parties shall be entitled to all
receivables of Free Cash-Flow pursuant to Commercialization of the Product until
the date of termination of the Agreement;

 

39



--------------------------------------------------------------------------------

  12.7.3

All licenses and sub-licenses shall cease on the effective date of termination
of the Agreement;

 

  12.7.4

Except as expressly permitted and agreed by the Parties herein, neither Party
shall make any use whatsoever of the Confidential Information owned by the other
Party and forthwith return and deliver to the other Party, any and all
Confidential Information, documents, work in progress, complete and incomplete
deliverables, disclosed or arising from this Agreement together with all
original or copied documents relating to or in any way appertaining to the
Confidential Information and/or Intellectual Property Rights relating to such
Confidential Information;

 

12.8

Survival. Article 6 (Assignment of Rights), Article 7 (Compensation), Article 8
(Intellectual Property Rights), Article 9 (Representations and Warranties),
Article 10 (Indemnification), Article 11 (Confidentiality), Article 12
(Termination), Article 13 (Dispute Resolution) and Article 14 (Miscellaneous),
shall survive any expiry or earlier termination of the Agreement as per the
terms therein or for a five year period or for such maximum period of time as
allowed under the Applicable Law.

ARTICLE 13

DISPUTE RESOLUTION; FAIR MARKET VALUE

 

13.1

Disputes. The Parties recognize that disputes as to certain matters may from
time to time arise that relate to either Party’s rights and/or obligations
hereunder. It is the objective of the Parties to establish procedures to
facilitate the resolution of disputes arising under this Agreement in an
expedient manner by mutual cooperation and without resort to litigation. To
accomplish this objective, the Parties agree to follow the procedures set forth
in this Article 13 to resolve any controversy or claim arising out of, relating
to or in connection with any provision of this Agreement, if and when a dispute
arises under this Agreement.

 

13.2

Internal Resolution. With respect to all disputes arising between the Parties
under this Agreement, including any alleged breach of this Agreement or any
issue relating to the interpretation or application of this Agreement, if the
Parties are unable to resolve such dispute in the JSC within thirty (30) days
after such dispute is first identified by either Party in writing to the other,
or there is a deadlock in the JSC within the said period, the Parties shall
refer such dispute to the Senior Executives for attempted resolution by good
faith negotiations within thirty (30) days after such Notice is received,
including at least one in-person meeting of the Senior Executives within twenty
(20) days after such Notice is received. If the Senior Executives are not able
to resolve such dispute referred to them within such thirty (30) day period,
then Section 14.9 shall control.

 

13.3

Equitable Relief. Nothing in this Article 13 will prevent either Party from
seeking equitable or other relief in a court of competent jurisdiction, subject
to the requirements of Section 14.9.

 

40



--------------------------------------------------------------------------------

13.4

Fair Market Value. For all purposes of this Agreement, the JSC shall appoint the
appraiser that determines Fair Market Value.

 

13.5

Waiver of Jury Trial. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY
THAT MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND
DIFFICULT ISSUES AND, THEREFORE, EACH SUCH PARTY IRREVOCABLY AND UNCONDITIONALLY
WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LEGAL ACTION
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY. EACH PARTY TO THIS AGREEMENT CERTIFIES AND ACKNOWLEDGES THAT (A) NO
REPRESENTATIVE OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT SEEK TO ENFORCE THE FOREGOING WAIVER IN THE EVENT OF
A LEGAL ACTION; (B) SUCH PARTY HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER;
(C) SUCH PARTY MAKES THIS WAIVER VOLUNTARILY; AND (D) SUCH PARTY HAS NOT BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 13.5.

ARTICLE 14

MISCELLANEOUS

 

14.1

Notices. All notices, requests, consents, claims, demands, waivers, and other
communications hereunder (each, a “Notice”) must be in writing and will be
deemed to have been given: (i) when delivered by hand (with written confirmation
of receipt); (ii) when received by the addressee if sent by a nationally
recognized overnight courier (return receipt requested); (iii) on the date sent
by facsimile or email (with confirmation of transmission) if sent during normal
business hours of the recipient, and on the next Business Day if sent after
normal business hours of the recipient; or (iv) on the third day after the date
mailed, by certified or registered mail (in each case, return receipt requested,
postage pre-paid). Notices must be sent to the respective Parties at the
following addresses (or at such other address for a Party as may be specified in
a Notice given in accordance with this Section 14.1.

 

  If to Company:

Pulmatrix, Inc.

99 Hayden Ave.

Suite 390

Lexington, MA 02421

Facsimile: [Include facsimile number]

traad@pulmatrix.com

Attention: Ted Raad, Chief Business Officer

 

41



--------------------------------------------------------------------------------

With a copy to (which will not constitute Notice):

Haynes and Boone, LLP

30 Rockefeller Plaza

26th Floor

New York, NY 10112

Facsimile: (212) 884-9568

greg.kramer@haynesboone.com

Attention: Rick A. Werner and Greg Kramer

 

  If to Cipla:

Cipla Technologies, LLC

1156 Sorrento Valley Rd.

San Diego, CA 92121

Facsimile: [Include facsimile number]

ajay.luharuka@Cipla.com

Attention: Ajay Luharuka, Chief Financial Officer

With a copy to (which will not constitute Notice):

Mr. AS Kumar, Esq.

Global General Counsel

Cipla House, Peninsula Business Park,

Ganpatrao Kadam Marg, Lower Parel,

Mumbai 400013, India

Facsimile: [Include facsimile number]

as.kumar@cipla.com

 

14.2

No Strict Construction; Headings; Interpretation. This Agreement has been
prepared jointly by the Parties and will not be strictly construed against
either Party. Ambiguities, if any, in this Agreement will not be construed
against any Party, irrespective of which Party may be deemed to have authored
the ambiguous provision. The headings of each Article and Section in this
Agreement have been inserted for convenience of reference only and are not
intended to limit or expand on the meaning of the language contained in the
particular Article or Section. For purposes of this Agreement, (i) the words
“include,” “includes,” and “including” will be deemed followed by the phrase
“without limitation,” regardless of whether it is actually included and drawing
no implication from the actual inclusion of such phrase in some instances but
not others;” (ii) the word “or” is not exclusive; and (iii) the words “herein,”
“hereof,” “hereby,” “hereto,” and “hereunder” refer to this Agreement as a
whole; (iv) references to sections, schedules, and exhibits mean the sections
of, and schedules and exhibits attached to, this Agreement; (v) references to
another agreement, instrument, or other document means such agreement,
instrument, or other document as amended, supplemented, and modified from time
to time to the extent permitted by the provisions thereof; and (vi) references
to a statute means such statute as amended from time to time and includes any
successor legislation thereto and any regulations promulgated thereunder.

 

42



--------------------------------------------------------------------------------

14.3

Assignment; Successors and Assigns. Neither Party shall assign or otherwise
transfer this Agreement, or any right or obligation hereunder to any Third
Party, without the prior written consent of the other Party. However, the
Parties shall be free to assign or otherwise transfer all its rights and
obligations under this Agreement to its Affiliates without the prior written
consent of the other Party. This Agreement shall enure to the benefit of assigns
and successors of the respective Parties.

 

14.4

Performance by Affiliates. Each Party may discharge any obligations and exercise
any right under this Agreement through any of its Affiliates. Each Party
guarantees the performance by its Affiliates of such Party’s obligations under
this Agreement and shall cause its Affiliates to comply with the provisions of
this Agreement in connection with such performance. Any breach by a Party’s
Affiliate of any of such Party’s obligations under this Agreement will be deemed
a breach by such Party, and the other Party may proceed directly against such
Party without any obligation to first-proceed against such Party’s Affiliate.

 

14.5

Further Actions and Assurances. Each Party agrees to execute, acknowledge, and
deliver such further instruments, and to do all such other acts, as may be
necessary or appropriate to carry out the purposes and intent of this Agreement.

 

14.6

Severability. If any competent court finds any provision of this Agreement to be
invalid, illegal, or unenforceable, then such provision will be construed, to
the extent feasible, so as to render the provision valid, legal, and
enforceable, and if no feasible interpretation would save such provision, it
will be severed from the remainder of this Agreement. The remainder of this
Agreement will remain in full force and effect, unless the severed provision is
essential and material to the rights or benefits received by either Party. In
such event, the Parties shall negotiate, in good faith, and substitute a valid
and enforceable provision or agreement that most nearly implements the Parties’
intent in entering into this Agreement.

 

14.7

No Waiver. No provision of this Agreement can be waived except by the express
written consent of the Party waiving compliance. No waiver by any Party shall
operate or be construed as a waiver in respect of any failure, breach, or
default not expressly identified by such written waiver, whether of a similar or
different character, and whether occurring before or after that waiver. No
failure to exercise, or delay in exercising, any right, remedy, power, or
privilege arising from this Agreement will operate or be construed as a waiver
thereof; nor will any single or partial exercise of any right, remedy, power, or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power, or privilege.

 

14.8

Independent Contractors. For all purposes under this Agreement, Company and
Cipla, and their respective Affiliates, are independent contractors with respect
to each other, and will not be deemed to be employee, agent, partner, or legal
representative of the other Party. This Agreement does not grant any Party or
its employees, consultants, or agents any authority (express or implied) to do
any of the following without the prior express written consent of the other
Party: create or assume any obligation; enter into any agreement; make any
representation or warranty; serve or accept legal process on behalf of the other
Party; settle any claim by or against the other Party; or bind or otherwise
render the other liable in any way. For the avoidance of doubt, nothing in this
Agreement will be construed to create a joint venture or partnership between the
Parties.

 

43



--------------------------------------------------------------------------------

14.9

Governing Law. This Agreement will be governed by and construed in accordance
with the laws of Delaware without regard to conflicts of laws principles. The
Parties irrevocably agree that any dispute arising out of or in connection with
this Agreement (a “Dispute”) that is not resolved by the Senior Executives
within thirty (30) days will be referred to, and finally and exclusively settled
by, arbitration under the Delaware Rapid Arbitration Act (the “DRAA,” 10 Del. C.
§ 5801 et seq.) and the Delaware Rapid Arbitration Rules promulgated thereunder
by the Supreme Court of the State of Delaware (“Rules”) in effect at the time of
the date of delivery of the notice of arbitration, which are incorporated into,
and made a part of, this Agreement. The Parties accordingly agree to submit to
the DRAA and the Rules. The seat of arbitration will be Wilmington, Delaware and
conducted by a sole arbitrator in English language appointed in accordance with
the DRAA and the Rules.

 

14.10

Counterparts. This Agreement may be executed in two or more counterparts, each
of which is an original but all of which, together, constitutes the same legal
instrument. Any party’s executed copy and delivery of this Agreement by
facsimile or PDF will constitute a legal, valid, and binding execution and
delivery of this Agreement by such Party. The Parties agree that a copy of the
original signature (including an electronic copy) may be used for any and all
purposes for which the original signature may have been used. The Parties agree
they will have no rights to challenge the use or authenticity of this document
based solely on the absence of an original signature.

 

14.11

Expenses. All costs and expenses incurred in connection with entering this
Agreement and the transactions contemplated hereby will be paid by the Party
incurring such costs and expenses unless otherwise set forth in this Agreement.

 

14.12

Attorneys’ Fees. In the event that any Party institutes any legal suit, action,
or proceeding, including arbitration, against the other Party to enforce the
covenants contained in this Agreement (or obtain any other remedy in respect of
any alleged breach of this Agreement)/arising out of or relating to this
Agreement, the prevailing Party in the suit, action, or proceeding will be
entitled to receive, in addition to all other damages to which it may be
entitled, the costs incurred by such Party in conducting the suit, action, or
proceeding, including reasonable attorneys’ fees and expenses and court costs.

 

14.13

Public Announcements. Unless otherwise required by Applicable Law, including
stock exchange requirements (based upon the reasonable advice of counsel), no
Party to this Agreement shall make any public announcements in respect of this
Agreement or the transactions contemplated hereby or otherwise communicate with
any news media without the prior written consent of the other Party (which
consent may not be unreasonably withheld, conditioned, or delayed), and the
Parties shall cooperate as to the timing and contents of any such announcement.
Cipla acknowledges that the Company will be required to disclose the full text
of this Agreement in its public filings with the U.S. Securities and Exchange
Commission.

 

14.14

Cumulative Remedies. The rights and remedies under this Agreement are cumulative
and are in addition to and not in substitution for any other rights and remedies
available at law or in equity or otherwise.

 

44



--------------------------------------------------------------------------------

14.15

Equitable Remedies. Each Party acknowledges that a breach or threatened breach
by such Party of any of its obligations under this Agreement, including those of
Article 11, would give rise to irreparable harm to the other Party for which
monetary damages would not be an adequate remedy and agrees that in the event of
a breach or a threatened breach by such Party of any such obligations, the other
Party will, in addition to any and all other rights and remedies that may be
available to it in respect of such breach, be entitled to equitable relief,
including a temporary restraining order, injunction, specific performance, and
any other relief that may be available from a court of competent jurisdiction
(without any requirement to post bond).

 

14.16

No Third-Party Beneficiaries. This Agreement is for the sole benefit of the
Parties and their respective successors and permitted assigns and nothing in
this Agreement, express or implied, is intended to or will confer upon any other
Person or entity any legal or equitable right, benefit, or remedy of any nature
whatsoever.

 

14.17

Entire Agreement; Supersession; Amendment. This Agreement sets forth the
complete, final, and exclusive Agreement between the Parties. As of the
Effective Date, this Agreement supersedes all prior agreements and
understandings between the Parties, whether written or oral, with respect to the
subject matter hereof. In the event of any inconsistency between any plan
hereunder (including the Development Plan or Commercialization Plan) and this
Agreement, the terms of this Agreement will govern and control. There are no
covenants, promises, agreements, warranties, representations, conditions, or
understandings, either oral or written, between the Parties other than as are
set forth herein. No subsequent alteration, amendment, change, or addition to
this Agreement will be binding upon the Parties unless reduced to writing and
signed by an authorized representative of each Party.

 

14.18

Force Majeure. A Party will be excused from the performance of its obligations
(other than the payment of any amount owed under this Agreement) under this
Agreement to the extent that such performance is prevented by force majeure
events or circumstances, provided that the nonperforming Party promptly provides
Notice of the force majeure events or circumstances to the other Party
referencing this Section 14.18. Such excuse will continue so long as the
condition constituting the force majeure continues and the nonperforming Party
takes reasonable efforts to remove the condition. For purposes of this
Agreement, force majeure includes conditions beyond the reasonable control of
the affected Party, including without limitation, an act of God, war, civil
commotion, terrorist act, general labor strike or lock-out, epidemic, failure or
default of public utilities or common carriers, destruction of production
facilities or materials by fire, earthquake, storm or like catastrophe, and
failure of plant or machinery (provided that such failure could not have been
prevented by the exercise of skill, diligence, and prudence that would be
reasonably and ordinarily expected from a skilled and experienced person engaged
in the same type of undertaking under the same or similar circumstances).

 

14.19

Exclusivity. Other than the Product, neither Party nor its respective Affiliates
will, individually or jointly with any Third Parties, directly or indirectly,
Develop or Commercialize any inhaled anti-fungal product containing Itracanazole
for the treatment of Pulmonary Indications For clarity, except as provided in
the preceding sentence, either Party shall be entitled to independently continue
its own Development program for any inhaled anti-fungal product for Pulmonary
Indications.

 

45



--------------------------------------------------------------------------------

14.20

Change in Control. In the event of Change in Control of a Party, such Party
shall promptly inform the other Party of such change in Control in a written
Notice, in any event not later than thirty (30) days prior to the consummation
of such Change of Control.

 

14.21

Tax. All amounts mentioned in this Agreement are exclusive of VAT and other
applicable taxes. Cipla shall make all payments from a bank account in the
United States to the Company under this Agreement without deduction or
withholding for taxes, except to the extent that any such deduction or
withholding is required by Applicable Law in effect at the time of payment. As
of the Effective Date, Cipla does not intend to withhold. Any tax required to be
withheld on amounts payable under this Agreement shall promptly be paid by Cipla
on behalf of the Company to the appropriate governmental authority, and Cipla
shall furnish the Company with proof of payment of such tax. Any such tax
required to be withheld will be borne by the Company. Each Party will cooperate
with respect to all documentation required by any taxing authority or reasonably
requested by Cipla in relation to this Agreement.

[Signature Page Follows]

 

46



--------------------------------------------------------------------------------

The Parties have executed this Agreement as of the Effective Date.

 

PULMATRIX, INC.     CIPLA TECHNOLOGIES, LLC By:  

/s/ Robert Clarke

    By:  

/s/ Vikram Sudarsan

Name:  

Robert Clarke

    Name:  

Vikram Sudarsan

Title:  

Chief Executive Officer

    Title:  

CEO

 

 

47